Exhibit 10.6
TRADEMARK LICENSE AGREEMENT
     This TRADEMARK LICENSE AGREEMENT (the “Agreement”) is made and entered into
as of November 18, 2010 (the “Effective Date”) by and between CAMUTO CONSULTING,
INC. d/b/a CAMUTO GROUP, a corporation organized and existing under the laws of
the State of Connecticut, United States of America, with its principal place of
business at 411 West Putnam Avenue, Greenwich, Connecticut 06830 (“LICENSOR” or
“CCI”) and BERNARD CHAUS, INC., a corporation organized and existing under the
laws of the State of New York, United States of America, with its principal
place of business at 530 7th Avenue, New York, New York, 10018 (“LICENSEE”).
AGREEMENT BACKGROUND
WHEREAS, LICENSOR, and its affiliates, design, manufacture, and distribute high
quality, fashionable footwear, accessories and other Licensed Products both for
wholesale and retail sale,including the Licensed Products, namely women’s
sportswear and ready-to-wear;
WHEREAS, LICENSOR or its affiliated entities hold all rights, title and interest
in and to certain trademarks and service marks (collectively, the “Marks”) and
designs, patents and copyrights (collectively, “LICENSOR IP Rights”) used in
connection with the manufacture and sale of such Licensed Products;
WHEREAS, LICENSOR has the right to grant the licenses set forth herein by virtue
of its ownership of those rights, or its license of those rights from an
affiliated entity;
WHEREAS, LICENSEE desires to obtain a license from LICENSOR to use the Marks on
the Licensed Products (as hereinafter defined) in the Territory (as hereinafter
defined);
WHEREAS, LICENSEE acknowledges that the Marks and the goodwill associated
thereto are of great significance and value to LICENSOR and that strict
adherence to the quality control standards set forth in this Agreement is
essential to the maintenance of the value of the Marks and associated goodwill;
and
NOW, THEREFORE, in consideration of their mutual covenants, undertakings and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which the parties hereby acknowledge, the parties
agree as follows:
1. DEFINITIONS
     In this Agreement, the following terms shall have the meanings set forth
below:
1.1 “Advertising” means any communication of the LICENSEE in any medium
(including without limitation electronic or computer-based systems) regarding
the Licensed Products directed to the trade or the public, including without
limitation, trade and public directory listings, store window displays, posters,
point of sale materials, billboards, magazines and newspapers and all such
expenditures made in connection with such communications. All Advertising
concerning the Licensed Products must be submitted by LICENSEE for written
approval by LICENSOR using the Advertising Approval Form attached hereto as
Exhibit “D.”
1.2 “Allowances” means any written credits given by LICENSEE to its customers
for any purpose, other than Returns, Payment Terms Discounts, Trade Discounts
and Closeout

 



--------------------------------------------------------------------------------



 



Discounts, and other than credits or reimbursements for advertising, any other
type of promotions and freight expenses.
1.3 “Closeouts” means Licensed Products sold in the Territory to only approved
Off-Price Retailers below LICENSEE’s cost or at a reduction of **** percent ****
or more from the respective Listed Wholesale Prices after deducting closeout
discounts from the Listed Wholesale Prices.
1.4 “Contract Year” means each of the First Contract Year, the Second Contract
Year, the Third Contract Year, the Fourth Contract Year, and the Fifth Contract
Year of the Initial Term, along with each subsequent calendar year thereafter of
any additional Renewal Terms, if any, as those terms are defined in Section 2.

  (a)   The First Contract Year shall be from the Effective Date through
December 31, 2011.     (b)   The Second Contract Year shall be from January 1,
2012 through December 31, 2012.     (c)   The Third Contract Year shall be from
January 1, 2013 through December 31, 2013.     (d)   The Fourth Contract Year
shall be from January 1, 2014 through December 31, 2014.     (e)   The Fifth
Contract Year shall be from January 1, 2015 through December 31, 2015.

     If the term of this Agreement is extended in accordance with the provisions
of Section 2.2, then terms “Sixth Contract Year”, “Seventh Contract Year”,
“Eighth Contract Year”, etc. shall refer to the corresponding calendar years of
the applicable Renewal Term.
1.5 “Gross Sales” means the sales of each unit of each Licensed Product sold by
LICENSEE multiplied by the respective Listed Wholesale Prices for each such unit
of Licensed Product.
1.6 “IP Rights” means the intellectual property rights now or hereafter owned by
LICENSOR other than the Trademarks and other than any rights licensed by or from
third parties, which are copyrightable or patentable. Any protectable
intellectual property rights in any and all patterns, which “Connotate the
Trademarks” (as hereinafter defined), and designs and styles in and to any
Licensed Products that are solely created by LICENSEE and/or jointly created by
LICENSOR and LICENSEE and used in the Licensed Products, such patterns, designs
and styles, if protectable, shall remain the property interests of LICENSOR. Any
protectable package designs, labels, advertising and other promotional materials
using or used in conjunction with the Licensed Products or any of Trademarks
(hereafter “Trade Dress and Marketing Materials”) used in regard to the Licensed
Products, created by LICENSOR or LICENSEE on LICENSOR’s behalf, such Trade Dress
and Marketing Materials shall remain the property interests of LICENSOR. Nothing
contained in this Agreement or this Definition shall give LICENSOR any right,
title or interest in or to any of LICENSEE’s logos, trademarks, tradenames,
patents, pre-existing copyrighted material, or molds or materials (provided such
molds or materials do not

- 2 -



--------------------------------------------------------------------------------



 



utilize the IP Rights) or items licensed by LICENSEE from third parties
(collectively, LICENSEE’s IP Rights), where LICENSEE’s IP Rights were previously
owned by LICENSEE or developed during the Term of this Agreement for LICENSEE’s
own branded products or under LICENSEE’s other third-party licenses. For those
rights fitting within the definition of LICENSEE’s IP Rights, such IP Rights and
title, interest and right to use shall remain solely with LICENSEE. All uses of
the IP Rights must be approved in writing by LICENSOR and submitted for approval
using the Licensed Property Use Approval Form attached hereto as Exhibit “C.”
For purposes hereof, “Connotes the Trademarks” shall mean that such prints or
patterns contained on or in a Licensed Product when viewed by a consumer would
be associated with the Trademark even if such product did not bear the
Trademarks.
1.7 “Licensed Products” shall have the definition as set forth in Schedule A.
1.8 “Minimum Net Sales” means the minimum amount of Net Sales of Licensed
Products that LICENSEE is required to achieve for each Contract Year as set
forth in Schedule A, attached hereto.
1.9 “Net Sales” means the Gross Sales of the Licensed Products by LICENSEE,
including sales of Secondary Goods but excluding sales of Licensed Products to
LICENSOR, less only credits to customers for Returns, Trade Discounts, Closeout
Discounts and Allowances as specifically permitted by this Agreement.
1.10 “Off-Price Goods” means sales of Licensed Products by LICENSEE to approved
Off-Price Customers at less than full Listed Wholesale Prices, but not
necessarily sold as Closeouts.
1.11 “Returns” means Licensed Products actually returned to LICENSEE by its
customers multiplied by the unit price actually credited to the customer.
1.12 “Royalty Quarter” means every three (3) month period, e.g. every calendar
quarter, during each Contract Year from (i) January through March, (ii) April
through June, (iii) July through September, and (iv) October through December.
1.13 “Seconds” means damaged, imperfect, non-first quality or defective goods.
1.14 “Special Make-Ups” means LICENSOR-approved styles of Licensed Products that
are (i)not on the final line sheets for the most recent seasonal collection;
(ii) special cuts, specifically produced for an approved Off-Price customer; or
(iii) any Licensed Products that were previous best-selling styles from a prior
season final line sheet, but are no longer sold as part of a current season
final line sheet and are thus “expired styles.”
1.15 “Territory” shall have the meaning set forth in Schedule A.
1.16 “Trade Discounts” means all discounts from the Listed Wholesale Price that
are actually given by LICENSEE in writing and agreed upon prior to the delivery
of the specific Licensed Products.

- 3 -



--------------------------------------------------------------------------------



 



1.17 “Trademarks” means the VINCE CAMUTO trademark, the VINCE CAMUTO Crest
design trademark, and only those trademarks that may be added from time-to-time
to Schedule A as provided in Section 3.1(c) or based on LICENSEE’s first right
of refusal to such additional trademarks, including new logos and protectable
sub-brands, attached hereto, regardless of the font, style or logo in which such
Trademark is used or registered.
1.18 “Trademark Royalty” means **** Percent **** of Net Sales of Licensed
Products bearing the Trademarks, including sales of Licensed Products as
Off-Price Goods, and shall decrease to **** Percent **** of Net Sales of the
Licensed Products bearing the Trademarks in each Contract Year, after annual Net
Sales in such Contract Year are in excess of **** United States Dollars. The
Trademark Royalty shall decrease to **** Percent **** of Net Sales of the
Licensed Products under the Trademarks or possibly under a Derivative
Trademarks, as that term is defined in Section 3.1(c), as directed by LICENSOR,
where such Licensed Products are manufactured as Special Make-Ups to Marmaxx,
Nordstrom Rack, Bloomingdale’s outlets, Steinmart and Loehmann’s, and other
accounts as approved by LICENSOR. The Guaranteed Trademark Royalty is the
minimum guaranteed payments owed under the Agreement to LICENSOR calculated at
the **** Percent **** Trademark Royalty up to and including **** Dollars and for
any Guaranteed Minimum Net Sales amounts exceeding **** Dollars, at the ****
Percent **** rate multiplied times the Guaranteed Minimum Net Sales per Contract
Year.
1.19 “Trade Secrets” means information, including a formula, pattern,
compilation, program, device, method, technique or process that derives
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use and is the subject of efforts that are reasonable, under the
circumstances, to maintain its secrecy.
1.20 “Willfully” shall mean that the act or action was intentional and did not
occur as a result of a mistake. Moreover, acts or actions by LICENSEE in
connection with a Licensed Product shall not be deemed to have been done
Willfully if such act violated this Agreement, but LICENSEE took such action
based on the prior consent of an employee or another authorized agent of
LICENSOR where such employee or agent of LICENSOR has an established working
relationship with LICENSEE for providing such consent.
2. TERM OF AGREEMENT
2.1 Initial Term.
This Agreement shall commence on the Effective Date and continue through
December 31, 2015 (hereinafter “Initial Term”), subject to LICENSEE’s right of
renewal in Section 2.2 and the breach and termination provisions of Section 16.

- 4 -



--------------------------------------------------------------------------------



 



2.2 Renewal Term.
LICENSEE shall have the option to renew this Agreement for an additional period
of three (3) years (the “Renewal Term”) provided:
     (a) LICENSEE exercises the renewal option in writing to LICENSOR at least
one hundred eighty (180) calendar days prior to the expiration of the Initial
Term; and
     (b) LICENSEE is in compliance with the material terms of this Agreement,
both at the time of LICENSEE’s renewal request and as of the end of the Initial
Term, including having achieved the required Minimum Net Sales of **** United
States Dollars **** during the Fourth Contract Year; and
     (c) LICENSEE agrees to meet the new Minimum Net Sales requirements for the
Licensed Products set by LICENSOR, which shall be the greater of **** United
States Dollars **** or **** percent **** of the average of the actual Net Sales
of the last two Contract Years of the Initial Term or the then current Renewal
Term, if applicable.
Unless otherwise agreed to by written amendment executed by LICENSOR and
LICENSEE, the Renewal Term, if any, shall be exercised at the option of the
LICENSEE by written notice to such effect pursuant to this Section 2.2 and any
subsequent Renewal Term shall be upon the same terms and conditions as provided
for in this Agreement, except for the new Minimum Net Sales requirements. Should
LICENSOR at any time exercise its right under this Agreement to terminate the
rights of LICENSEE as a result of a material default by LICENSEE in this
Agreement which had not been cured within an applicable grace period, all
options to renew the term shall likewise be terminated.
2.3 Licensed Term, Year and Quarter Defined. The Initial Term, Renewal Term(s),
if any, and any Sell-Off Period (defined in Section 17.4), shall collectively be
referred to as the “Licensed Term” or “Term”. The quarters of the Term shall be
every three (3) month period, e.g. every calendar quarter, during each Contract
Year from (i) January through March, (ii) April through June, (iii) July through
September, and (iv) October through December.
3. GRANT OF LICENSE RIGHTS
3.1 Rights Granted.
Subject to the terms and conditions contained herein, LICENSOR hereby grants to
LICENSEE, and LICENSEE hereby accepts, the following:
     (a) an exclusive right to sell the License Products in the Territory and an
exclusive right to use the Trademarks and the IP Rights in connection with the
manufacture of Licensed Products anywhere in the world, provided however,
Licensee’s sale and distribution of the Licenses Products shall be limited to
the Territory or otherwise pursuant to the terms of this Agreement;

- 5 -



--------------------------------------------------------------------------------



 



     (b) a non-exclusive right to advertise the Licensed Products in the
Territory, and to use the Trademarks and IP Rights in connection therewith, in
the manner provided for in this Agreement; and
     (c) the right to any derivation of the Trademarks, pursuant to the
conditions stated below, where a derivation of the Trademarks is defined as any
mark using the term “Vince” or ”Camuto,” in combination with any other terms,
where the resulting trademark is meant to refer back to Vince Camuto, the
individual, in some manner (the “Derivative Trademarks”):
     (i) any derivation of the Trademarks that is to be utilized for products in
the same Authorized Distribution Channels as the Licensed Products shall be
included within the exclusive grant to LICENSEE without additional payment,
except for Trademark Royalties to become due on Net Sales; and
     (ii) if the Trademarks or a derivation of the Trademarks is to be utilized
by LICENSOR in a totally separate channel of distribution from the Authorized
Distribution Channels for products of the same type as the Licensed Products,
then LICENSEE will have a first right of refusal to license the Trademarks or
any such other derivation or variation of the Trademark in connection with such
additional and separate channel of distribution; and
     (iii) LICENSEE shall have the right to negotiate to expand the Authorized
Distribution Channels to any channel in which the LICENSOR or any affiliate of
LICENSOR allows other licensees of apparel and accessory products to market
products under the Trademarks; or
     (iv) if LICENSOR proposes to use the Trademarks or a derivation of the
Trademarks at any point during the Initial Term in the mass-market tier channel
of distribution, which would include the store chains K-Mart, Sears, Walmart, JC
Penneys, Kohls, and Target in connection with products of the same type as the
Licensed Products, then LICENSEE shall have the right to terminate this
Agreement, with such termination date to be effective no earlier than twelve
(12) months after LICENSEE provides written notice to LICENSOR of its intent to
terminate. Notwithstanding anything to the contrary contained herein, should
LICENSOR propose to use the Trademarks or a derivation of the Trademarks at any
point during the Initial Term in connection with products of the same type as
the Licensed Products in Target stores, LICENSEE shall not have a right to
terminate this Agreement pursuant to this Section 3.1(c)(iv) if such proposed
use of the Trademarks or a derivation of the Trademarks at Target is for capsule
collection(s) or limited-run collection(s).
3.2 Rights Not Granted.
     This Agreement is not an assignment or grant to LICENSEE of any right,
title or interest in or to the Trademarks or the IP Rights, or any of LICENSOR’s
other trademarks, whether currently in use or developed hereafter, other than
the grant of rights to use the Trademarks and the IP Rights subject to the terms
and conditions of this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



4. APPROVAL PROCEDURES
4.1 The approval of LICENSOR or the exercise of its discretion as to any request
or proposal made by LICENSEE under any section of this Agreement shall be at the
reasonable discretion of LICENSOR and under the timeline described in this
Section 4.1, unless otherwise expressly provided herein. A first submission for
approval shall be deemed disapproved unless LICENSOR delivers a notice of
approval or a request for additional information within seven (7) business days
from the date LICENSOR receives the request for approval. A second submission
for approval following (i) a default disapproval where LICENSOR did not respond
after the first submission for approval or (ii) receipt by LICENSEE of a notice
from LICENSOR requesting additional information shall be deemed approved if
LICENSOR fails to respond to LICENSEE concerning such second submission within
five (5) business days. Notwithstanding the foregoing, LICENSOR shall not unduly
delay requesting additional information and shall reasonably work with LICENSEE
to expedite any approval request submitted hereunder where such expedition is
reasonably requested by LICENSEE. LICENSOR has no obligation to approve, review
or consider any item that does not materially comply with the required
submission procedures. However, within a reasonable time from receipt of a
request for approval, LICENSOR shall notify LICENSEE of the procedure that was
not followed or, if LICENSOR is disapproving the submitted matter, LICENSOR
shall notify LICENSEE of the adjustments that LICENSEE should make to the
submitted matter to prepare it for re-submission. Any submitted matter that is
disapproved can be re-submitted for approval pursuant to the Approval Procedures
described in this Section 4.
4.2 Approval by LICENSOR shall not be construed as a determination that the
approved matter complies with all applicable regulations and laws. As to any
Licensed Product, Manufacturer or Customer that is never submitted to LICENSOR
for its approval, such Licensed Product, Manufacturer or Customer shall be
deemed disapproved for the purpose of this Agreement.
5. MANUFACTURING
5.1 Standards.
LICENSEE may employ independent subcontractors to manufacture the Licensed
Products at such reasonable quality standards as are communicated in writing by
LICENSOR to LICENSEE. If LICENSEE retains manufacturing subcontractors
hereunder, LICENSEE shall use commercially reasonable efforts to ensure that
such subcontractors comply with any and all marketing obligations under this
Agreement that are applicable to such subcontractors. LICENSEE agrees to
terminate any independent subcontractors that it employs if such subcontractors
are not complying with any and all obligations under this Agreement that are
applicable to such subcontractors. In addition, LICENSEE represents and warrants
that it shall retain or use only manufacturing subcontractors that operate in
conformance with all applicable laws and regulations.
5.2 Use of Subcontractors.
Subject to the provisions of Section 5.1 above, LICENSEE shall have the right to
use one or more independent subcontractors, where such independent
subcontractors are customarily used by LICENSEE, to manufacture Licensed
Products, with the approval of LICENSOR, such approval not to be unreasonably
withheld. In addition, LICENSEE shall supply to LICENSOR the name and address of
each subcontractor to be used or that LICENSEE customarily uses, and

- 7 -



--------------------------------------------------------------------------------



 



such list shall be attached hereto as part of Exhibit I as a list of independent
subcontractors that are pre-approved by LICENSOR pursuant to this Section 5.2.
LICENSEE shall promptly notify LICENSOR of any changes to Exhibit I, namely
removal of approved independent sub-contractors or changes to contact
information and addresses. If the LICENSOR reasonably objects to the continued
engagement of any subcontractor, as not being in compliance with the
requirements of this Agreement, LICENSEE shall use commercially reasonable
efforts to correct the problem, if possible, and, if the problem cannot be
corrected or is not corrected within a commercially reasonable period of time,
LICENSEE shall terminate its engagement of such subcontractor. LICENSEE agrees
that it shall be responsible for third party claims against LICENSOR as a result
of any material failures of its subcontractor to the extent provided for in this
Agreement.
The following shall apply to independent subcontractors used by LICENSEE:
     (a) LICENSEE shall use commercially reasonable efforts to enter into a
manufacturers agreement with each subcontractor substantially in the form of the
Manufacturers Agreement attached hereto as Exhibit “I” (as may reasonably be
negotiated and revised between LICENSEE and the subcontractor) and deliver an
executed copy thereof to LICENSOR and LICENSEE, before such subcontractor may
manufacture any Licensed Products; and
     (b) even if such Manufacturers Agreement has not been entered into, such
subcontractor shall be required, and LICENSEE shall take all commercially
reasonable efforts to require all subcontractors, to fully perform and observe
the material obligations provided in the Manufacturers Agreement and to comply
with all applicable laws and with the applicable provisions of this Agreement in
all material respects even if such Manufacturers Agreement has not been entered
into by such subcontractor, provided however, a subcontractor’s failure to
comply with the terms of the Manufacturers Agreements shall not be deemed a
breach of this Agreement by LICENSEE.
5.3 Expiration/Termination of Manufacturers Agreement.
LICENSOR shall have the right to require that LICENSEE terminate its
relationship with any subcontractor who LICENSOR can reasonably show is behaving
in a manner detrimental to LICENSOR. Upon the expiration or termination of any
Manufacturers Agreement, LICENSEE shall take commercially reasonable action to
endeavor to cause the subcontractor thereunder to immediately cease the
manufacture of the Licensed Products and to fully perform and observe its
obligations under the Manufacturers Agreement and under this Agreement with
respect to such expiration or termination.
6. DESIGN STANDARDS; DESIGNER
6.1 Samples/Prior Approval.
For each collection, LICENSEE shall submit to LICENSOR for its prior written
approval, sketches of all designs of the Licensed Products proposed to be
manufactured by LICENSEE pursuant to the Approval Procedures described in
Section 4 and by using the Product Approval Form attached hereto as Exhibit “B.”
If a Licensed Product style, color and fabrication was approved by LICENSOR for
a current season, LICENSOR may not require re-submission of such product style,
color and/or fabrication for approval for future seasons. Re-submissions of

- 8 -



--------------------------------------------------------------------------------



 



any such previously approved product style, color and/or fabrication shall be at
LICENSOR’s request.
6.2 Submission of Pre-Production Sample.
LICENSEE, at its own expense, shall submit to LICENSOR for each collection of
Licensed Products to be offered for sale, a representative selection of
pre-production samples in the sample size used for the Licensed Products, and,
as reasonably requested by LICENSOR, additional production samples from each
collection of Licensed Products to ensure such accuracy. The representative
selection of pre-production samples shall accurately demonstrate the colors,
materials, and fabrics used for such Licensed Products, where such colors can be
presented to LICENSOR through a palette of color swatches to be used for the
collection of Licensed Products that is being presented for approval.
6.3 Designer and/or Design Team Approval
LICENSEE shall employ a dedicated design team for the Licensed Products, subject
to the approval and satisfaction of LICENSOR prior to any hiring and/or lateral
re-assignment by LICENSEE to the Licensed Products and subject as well to the
on-going approval and satisfaction of LICENSOR.
7. QUALITY CONTROL AND APPROVALS
7.1 Quality Control.
LICENSEE acknowledges that the Trademarks and IP Rights represent the prestige
and goodwill that LICENSOR has earned for itself and are well recognized in the
minds of the public, and that it is of great importance to each party that, in
the manufacture and sale of the Licensed Products, the high standards,
reputation and image established by LICENSOR be maintained at all times.
Accordingly, the Licensed Products manufactured or caused to be manufactured by
LICENSEE shall be of high quality workmanship and materials. Without limitation
to the foregoing, Licensed Products manufactured by and for LICENSEE and sold by
LICENSEE shall materially adhere to the materials, color, designs, dimensions,
styling, detail and quality previously approved by LICENSOR.
7.2 Finished Licensed Products/Prior Approval.
Within four (4) weeks after each style is first manufactured as a finished
Licensed Product, LICENSEE shall deliver to LICENSOR one (1) representative
finished Licensed Product of each style for approval by LICENSOR, with all
fabrics represented for each style and with the color palette represented
amongst the sampling, with supplemental color swatches on an as needed basis, in
order to show the entire range of colors to be used for the collection of
finished Licensed Products that is being presented for approval. Such finished
Licensed Product sampling shall be retained by LICENSOR for its reference and
shall be the property of LICENSOR. At any time following any such approval, if
such Licensed Product is in the judgment of LICENSOR not manufactured in
material compliance with the materials, color, designs, dimensions, styling,
detail and quality previously approved in writing, LICENSOR shall give LICENSEE
written notice of any such non-compliance, which notice shall specify the
details thereof. LICENSEE shall promptly correct any problem specified by
LICENSOR therein

- 9 -



--------------------------------------------------------------------------------



 



within twenty (20) calendar days after its receipt of such notice, provided
however, that the twenty (20) calendar day cure period shall be extended for a
longer period as is reasonable under the circumstances if the breach cannot
reasonably be cured within such twenty (20) calendar day period and LICENSEE is
diligently proceeding to cure such breach. If such Licensed Product, as
corrected by LICENSEE, is still not approved by LICENSOR or if LICENSEE fails to
correct any such problem, the Trademarks shall be promptly removed from such
Licensed Products, at the option of and at no cost to LICENSOR in which event
such Licensed Products may be sold by LICENSEE provided they are in no way
identified as a product originating from or authorized by LICENSOR or otherwise
identified with LICENSOR or any of the Trademarks or IP Rights.
7.3 Quality Control Samples and Promotional Samples.
Upon request, LICENSEE shall provide LICENSOR with a reasonable number of
samples of Licensed Products for each season for the purpose of promotion,
advertising or other reasonable business purposes. In addition, LICENSEE shall
also deliver to LICENSOR, promptly upon LICENSOR’s request from time-to-time a
reasonable amount of specific Licensed Products, without charge, for quality
control checking.
7.4 Right to Inspect Facilities.
LICENSEE shall use commercially reasonable efforts to ensure that LICENSOR shall
have the right, upon three (3) business days advance written notice, during
normal business hours, to inspect all facilities utilized by LICENSEE and its
subcontractors, sub-subcontractors and suppliers in connection with the
manufacture, storage or distribution of the Licensed Products, and to examine
the Licensed Products in the process of manufacture and all documents and
records related thereto.
8. DISTRIBUTION
8.1 Manner and Scope.
The manner and scope of the distribution of the Licensed Products, their
availability, variety, fabrication, colors and sizes are critical to the
promotion of the Licensed Products and to the protection of the Trademarks, the
Rights and their associated goodwill. LICENSEE shall use commercially reasonable
efforts to exploit the rights granted hereunder throughout the Territory.
8.2 Customer Approval.
LICENSEE agrees not to distribute the Licensed Products to any wholesale
customer, who has not been approved by LICENSOR, in writing, such approval shall
not be unreasonably withheld. Customer Approval must be sought from LICENSOR
pursuant to the Approval Procedures described in Section 4 and by using the
Customer Approval Form attached hereto as Exhibit “A.” LICENSEE shall not sell
or transfer any Licensed Product to a customer who is not approved by LICENSOR.
8.3 LICENSEE’s Duties.
     (a) Except as otherwise provided herein, the distribution of Licensed
Products in the Territory shall be performed only by LICENSEE. If LICENSEE
wishes to distribute Licensed

- 10 -



--------------------------------------------------------------------------------



 



Products through independent distributors, LICENSEE shall submit to LICENSOR the
names and addresses of its proposed distributors for LICENSOR’s prior written
approval; such approval from LICENSOR shall not be unreasonably withheld or
delayed. LICENSOR may withdraw approval of any distributor at any time if such
distributor fails to meet LICENSOR’s reasonable standards for quality, service
and appearance and is acting detrimentally to the interest of LICENSOR.
     LICENSEE shall submit to LICENSOR for LICENSOR’s prior written approval
(which shall not be unreasonably withheld or delay), a copy of any written
agreement proposed to be entered into between LICENSEE and any proposed
distributor. Each such written agreement shall include provisions, unless the
LICENSOR and LICENSEE agree otherwise, to the effect that:
          (i) such agreement gives LICENSOR the same rights of termination that
are given to LICENSEE and that the distributor will have no claims against
either LICENSOR or LICENSEE for the termination of the agreement;
          (ii) the distributor may not appoint sub-distributors or agents for
the sale of Licensed Products, or assign any rights under its agreement with
LICENSEE without LICENSOR’s prior written permission; and
          (iii) the distributor agrees to make designated minimum purchases of
the Product and commits to minimum Advertising expenditures.
     (b) LICENSEE shall exercise its commercially reasonable efforts to
safeguard the prestige and goodwill represented by the Trademarks, the IP Rights
and the image associated therewith at the same level as heretofore maintained by
LICENSOR.
     (c) During each Royalty Quarter, LICENSEE shall, in addition to any sums
expended in connection with cooperative advertisements, meet the Minimum
Marketing Commitment obligations set forth in Schedule A. LICENSEE shall provide
proof of expenditure sufficient for meeting the Minimum Marketing Commitment
together with the Trademark Royalty, Pooled Marketing Fee, and Royalty
Statements for such Royalty Quarter and shall submit the Statement of Royalties
Form (attached hereto as Exhibit “E”) and the Marketing Expenditure Form to
LICENSOR within twenty (20) calendar days of the close for each such Royalty
Quarter (attached hereto as Exhibit “H”). LICENSEE’s expenditures related to and
in connection with the building of shops, and the purchase and installation of
any fixtures by LICENSEE shall be attributed to LICENSEE’s spending for the
Minimum Marketing Commitment. If LICENSEE shall fail to meet the Minimum
Marketing Commitment for any Contract Year, the difference between what was
actually spent and the Minimum Marketing Commitment for such Contract Year shall
be paid to LICENSOR as additional Pooled Marketing Fees.
     (d) LICENSEE will prepare and present to LICENSOR an annual marketing
program with respect to the Licensed Products for each Contract Year no later
than September 1 of the preceding Contract Year. Along with this marketing
program, LICENSEE shall project sales for the Contract Year for which the
Marketing Program is being prepared. Such program will be subject to the
approval of LICENSOR. Approval will not be unreasonably withheld and will occur
within twenty (20) business days of submission. Appropriate representatives of
LICENSOR and LICENSEE will meet, at such place in the New York City metropolitan
area as

- 11 -



--------------------------------------------------------------------------------



 



the LICENSOR designates, to confer on such marketing program, and LICENSEE will
make such changes therein as are necessary to obtain LICENSOR’s reasonable
approval thereof.
     (e) LICENSEE shall employ, on a dedicated basis to the Trademarks and
Licensed Products, a Brand Manager (who shall be Ariel Chaus), as well as other
personnel as may be required to successfully exploit the Trademarks and the
Licensed Products. The Brand Manager shall be subject to the on-going approval
of LICENSOR.
     (f) LICENSEE’s marketing program for the Licensed Products will at all
times adhere to the philosophy of LICENSOR, as from time to time expressed to
LICENSEE in writing. LICENSEE will at all times maintain the prestige and
goodwill of the Trademark(s) and the names of LICENSOR and Vincent Camuto.
Without limiting the foregoing, LICENSEE will not, without the express prior
written consent of LICENSOR, sell or distribute any Licensed Products in
combination sales, as premiums or give-aways, or pursuant to other similar
methods of merchandising (including, but not limited to, gift-with-purchase and
purchase-with-purchase programs), and will not sell or distribute any other item
or product in connection with Licensed Merchandise (any such other items or
products being herein referred to as “Promotion Products”). In the event that
LICENSOR consents to the sale or distribution of Promotion Products, such
consent may provide that for purposes of determining Gross Sales (as defined
below) hereunder for purposes of royalty calculations only, Promotion Products
will be deemed Licensed Merchandise hereunder.
     (g) LICENSEE shall only sell Seconds where the Seconds are marked “Seconds”
or “Irregular” and all labels and other markings embodying the Trademarks and IP
Rights are removed therefrom or crossed off (which removal may be supervised by
LICENSOR or its agent) prior to sale. LICENSEE shall be responsible for
requiring that its manufacturing subcontractors comply with this obligation.
     (h) LICENSEE shall only sell Special Make-Ups when submitted to LICENSOR
for approval pursuant to the approval procedures in Section 4 and after LICENSOR
has provided its approval, expressly or if deemed approved pursuant to
Section 4.1.
     (i) LICENSEE shall report on its sales and retail sell-through to LICENSOR
on a monthly basis using the Monthly Sales Report Form (attached hereto as
Exhibit “F”) and the Monthly Retail Report Form (attached hereto as Exhibit
“G”). These reports must be submitted by LICENSEE to LICENSOR within five
(5) calendar days of the end of each calendar month once sales of the Licensed
Products commence.
     (j) LICENSEE shall obtain LICENSOR’s approval, which shall not be
unreasonably withheld, prior to selling or permitting its customers to sell any
Licensed Products through the Internet or any other electronic or computer-based
system. The Internet retailers identified on Schedule B, attached hereto, are
pre-approved by LICENSOR as customers who can conduct Internet sales. Without
limiting the basis for disapproval of a customer or distributor hereunder,
unauthorized sale by a distributor or customer of Licensed Products through the
Internet shall be immediate grounds for LICENSOR to deny or withdraw any
approval of said customer or distributor hereunder.
     (k) LICENSEE can sell the Licensed Products as Closeouts through any
customer previously approved by LICENSOR as an approved closeout-retailer,
should such circumstances

- 12 -



--------------------------------------------------------------------------------



 



arise, but, prior to LICENSEE’s sale of any Closeouts, LICENSEE shall furnish to
LICENSOR a list of Licensed Products to be sold as Closeouts and the proposed
selling price. LICENSOR shall have the option (but not the obligation) to
purchase such Closeouts from LICENSEE prior to the sale to any third party, upon
the following terms:
          (i) LICENSOR shall notify LICENSEE of its intention, if any, to
exercise this option within two (2) business days after LICENSOR’s receipt of
the list of Licensed Products to be sold as Closeouts;
          (ii) the purchase price for Closeouts shall be the same price LICENSEE
plans to offer a third party; and
          (iii) LICENSEE shall deliver Closeouts purchased by LICENSOR within
fifteen (15) calendar days after receipt of the notice of LICENSOR’s intent to
purchase.
8.4 Sales to LICENSOR.
LICENSEE shall sell Licensed Products to LICENSOR at **** Percent **** off
Listed Wholesale Price, subject to credit approval from LICENSEE’s lender. Any
Licensed Products purchased by LICENSOR from LICENSEE pursuant to this
Section 8.4 can be re-sold by LICENSOR on its website and through any of its
stores, including, but not limited to stores that bear the storefront name VINCE
CAMUTO or SHOEBOX NEW YORK. Concerning sales of Licensed Products to LICENSOR
pursuant to this Section 8.4, LICENSEE shall ship such Licensed Products FOB to
LICENSEE’s warehouse and payment from LICENSOR shall be ****. LICENSEE shall not
be required to pay the Trademark Royalty, marketing commitments or fees on such
sales of Licensed Products to LICENSOR.
9. ADVERTISING; TRADE SHOWS AND SHOW ROOM
9.1 Prior Approval.
In regard to Advertising that is directed at consumers, LICENSEE agrees to use
the Advertising materials created and provided by LICENSOR, if any, or use
materials that LICENSOR has had the opportunity to pre-approve in writing
pursuant to the Approval Procedures described in Section 4. LICENSOR shall
notify LICENSEE in writing with any corrections relating to its approval or
disapproval of the Advertising materials prepared by LICENSEE within ten
(10) business days of receiving such materials. For press releases and other
time-sensitive Advertising materials, LICENSOR will provide its written
response, including any corrections, to LICENSEE within three (3) business days
after receiving LICENSEE’s Advertising Approval Form (Exhibit “D”). The costs
paid by LICENSEE for such Advertising materials shall be applied toward
LICENSEE’s advertising obligations hereunder. LICENSEE further agrees that it
shall maintain the high standards and consistency of the Trademarks, the
Licensed Products and image associated therewith in all Advertising, packaging
and promotion of the Licensed Products.
9.2 Showroom.
     (a) LICENSEE will at all times, at its sole cost and expense, maintain,
operate and staff a dedicated showroom area, separate from LICENSEE’s other
operations within

- 13 -



--------------------------------------------------------------------------------



 



LICENSEE’s showroom of approved Licensed Products bearing each Licensed
Trademark. The location and design of the showroom(s) are subject to LICENSOR’s
prior written approval and will be devoted solely to the presentation and sale
of approved Licensed Products (each, a “Showroom”). LICENSOR pre-approves use of
the dedicated showroom area available within LICENSEE’s current Cynthia Steffe
showroom for development as the showroom for the Trademarks and Licensed
Products. For each Product Category of Licensed Products, LICENSEE will display
and offer for sale to the trade in LICENSEE’s Showroom all (and not less than
all) current items of approved Licensed Products. LICENSEE will submit all
design, architectural drawings and other material aspects of the showrooms,
including but not limited to fixtures, furnishings, signage and any icons and
visual merchandising bearing the Licensed Trademark(s), to LICENSOR for its
approval, which approval will not be unreasonably withheld or delayed. LICENSEE
may retain LICENSOR’s services to produce the design drawings for the
Showroom(s), and in such event LICENSEE will pay LICENSOR’s fee for such
services. Such Showroom(s) will be constructed by LICENSEE in accordance with
the drawings and materials approved by LICENSOR. Thereafter, each Showroom must
be maintained, operated, staffed and decorated at all times in all respects in a
first class manner so as to be consistent with and the prestige and goodwill of
LICENSOR and the Licensed Trademark(s) and LICENSOR’s design aesthetic. LICENSEE
will at all times maintain each Showroom in a safe, clean and attractive
condition, and shall do such lighting, painting, decorating, embellishing,
repairing and restoration as LICENSOR may from time to time reasonably require.
     (b) LICENSEE must be represented at the LICENSOR’s showroom with a proper
visual presentation, set up by LICENSEE each season prior to market week.
LICENSEE will be responsible for any additional build-out costs and fixtures in
the showroom, if reasonably requested by LICENSOR, and will be charged a
reasonable rent, to be negotiated by the parties, in the event that it chooses
to sell its product out of LICENSOR’s showroom.
9.3 Tradeshows.
LICENSEE will not be obligated to attend tradeshows, however, if LICENSOR
requests that LICENSEE attend a particular tradeshow or tradeshows with good
reason, and the Parties mutually agree that LICENSEE’s attendance at such
particular tradeshow or tradeshows will be a commercially reasonable business
expense, then LICENSEE cannot unreasonably withhold its compliance with
LICENSOR’s request.
LICENSEE shall at all times make commercially reasonable efforts to provide
LICENSOR with any Licensed Product samples that it may request to display in
LICENSOR’s own booth at a national or regional tradeshow. Samples will be
provided by LICENSEE in a timely fashion to LICENSOR at its preferred receiving
location in advance of such national or regional tradeshow to ensure timely
booth setup and merchandising.
For any national or regional tradeshow that LICENSEE attends pursuant to this
Section 9.3, LICENSEE will arrange for a dedicated space in a booth of its own
(if dedicated space in the LICENSOR’s booth is not available), at which booth
the Licensed Products will be displayed as set forth herein with staffing by
sales personnel who shall have responsibility solely for the promotion and sale
of those Licensed Products. Only Approved Licensed Products can be displayed at
any tradeshow. The location and design of any such booth is subject to
LICENSOR’s prior written approval. It is agreed and understood by the Parties
that when LICENSEE uses dedicated space in LICENSOR’s booth, LICENSEE shall rent
such space from

- 14 -



--------------------------------------------------------------------------------



 



LICENSOR, and LICENSEE shall pay to LICENSOR its then prevailing rates for such
space no later than forty-five (45) calendar days after the end of such
tradeshow. Rental rates shall be calculated on a per square footage basis.
9.4 Public Relations Events
Public relations events and activities shall be overseen by LICENSOR to promote
the Licensed Products and/or the Trademarks, with such events to include
personal appearances made by Vince Camuto or a Camuto-family member to promote
the Trademarks and all associated products in retail stores and on HSN. As
LICENSEE’s contribution to such Public Relations events, LICENSEE shall remit a
fee of the greater of ****. Notwithstanding the foregoing, sales of Licensed
Products as Special Make-Ups shall be excluded from the Net Sales used to
calculate the Public Relations Event fee.
9.5 Personal Appearance
Vince Camuto agrees to reasonably cooperate with LICENSEE to make personal
appearances on behalf of the Licensed Products in the Territory, during each
Contract Year, in connection with any scheduled personal appearances made to
promote the Trademarks. If any Personal Appearance is made by Vince Camuto
expressly to benefit LICENSEE, the appearance shall be scheduled upon reasonable
notice by LICENSEE to Vince Camuto and subject to his schedule. For such
Personal Appearances made by Vince Camuto expressly to benefit LICENSEE,
LICENSOR shall be reimbursed by LICENSEE for the reasonable costs of LICENSOR’s
travel and hotel to the extent such appearances are outside of the New York
metropolitan area.
10. INSURANCE
10.1 Procurement of Insurance.
Without limiting LICENSEE’s liability under the indemnity provisions hereof,
during the term of this Agreement LICENSEE shall maintain with reputable
insurance companies reasonably satisfactory to LICENSOR, comprehensive general
liability insurance in the amount of at least **** including defense costs. Said
policy shall cover any incidents that occur during the term of this Agreement,
including any Renewal Term, regardless of whether the claim is made during the
term of this Agreement or is made after the expiration or termination of this
Agreement. During the term of this Agreement, LICENSEE may not engage in the
manufacture, sale or promotion of any Licensed Product unless the required
insurance coverage is in full force and effect.
10.2 Evidence of Insurance.
No later than thirty (30) calendar days before the first shipment of the
Licensed Products, and not later than thirty (30) calendar days before each
subsequent Contract Year, including the Contract Years in the Renewal Term, if
any, LICENSEE shall furnish to LICENSOR a certificate of insurance evidencing
the required insurance policy. Upon request, LICENSEE shall provide LICENSOR
with a copy of the insurance policy and related endorsements evidencing the
insurance coverage required hereunder.
11. OWNERSHIP AND PROTECTION OF TRADEMARKS AND IP RIGHTS
11.1 Ownership.

- 15 -



--------------------------------------------------------------------------------



 



LICENSEE acknowledges that LICENSOR or its affiliated entities are the exclusive
owner(s) of the Trademarks and of the IP Rights and that all of LICENSEE’s uses
of the Trademarks and the IP Rights shall inure to the exclusive benefit of
LICENSOR and its affiliates.
11.2 Registration.
LICENSOR shall reasonably preserve its rights in and to the Trademarks and the
IP Rights in regard to the Licensed Products, and LICENSEE shall cooperate in
good faith with LICENSOR for the purpose of securing and preserving LICENSOR’s
rights in and to the Trademarks and the IP Rights, including, without
limitation, in the execution, submission and prosecution of any trademark,
service mark, copyright or patent applications and similar applications for
registration which LICENSOR, at its cost, may desire to submit at any time and
from time to time.
11.3 Prohibited Acts.
LICENSEE shall not, directly or indirectly:
     (a) claim ownership of the Trademarks or the IP Rights;
     (b) permit the use of the Trademarks or the IP Rights in such a way as to
give the impression that they are the property of LICENSEE;
     (c) use the Trademarks or the IP Rights or any confusingly similar
trademark or other similar intellectual or industrial property in any manner not
expressly authorized by LICENSOR;
     (d) engage in any activity that may contest, dispute, dilute or otherwise
impair the right, title, interest or goodwill of LICENSOR in the Trademarks,
including, without limitation, any action to prevent or cancel any registration
of the Trademarks;
     (e) use the Trademarks in any manner that is not necessary or beneficial
for the manufacture or distribution of the Licensed Products; or
     (f) use the Trademarks as part of LICENSEE’s corporate or commercial name
unless expressly permitted by LICENSOR in writing.
11.4 Misuse.
LICENSEE shall cooperate fully and promptly with LICENSOR in the protection of
LICENSOR’s rights to the Trademarks and the IP Rights, as LICENSOR may request
from time to time. LICENSEE shall take prompt reasonable action to stop any
minor infringement, counterfeiting or other misuse of the Trademarks or the IP
Rights in connection with the Licensed Products. LICENSEE shall not be expected
to incur any costs other than its normal operating costs in taking such actions
and examples of such actions would be sending a form cease and desist letter and
notifying LICENSOR immediately of the suspected infringement.
LICENSEE shall notify LICENSOR immediately by telephone, electronic mail, or
facsimile of any and all cases of infringement, counterfeiting or misuse of the
Trademarks or IP Rights. In all cases, LICENSOR shall have the right to
participate with LICENSEE in any action to stop such

- 16 -



--------------------------------------------------------------------------------



 



activities, or to take complete control over such action. In any case where
LICENSOR takes action to stop such activities that occur in regard to the
Licensed Products, LICENSOR and LICENSEE shall negotiate in good faith for the
division of the costs incurred relating to such actions.
Any monetary recovery obtained in actions taken at LICENSEE’s sole expense shall
be retained by LICENSEE. Any monetary recovery obtained in actions taken at the
sole expense of LICENSOR shall be retained by LICENSOR. The allocation between
LICENSEE and LICENSOR of any monetary recovery obtained in actions where
expenses have been shared by both parties shall be submitted to the adjudicating
party for allocation, which shall either be the Court if related to the
resolution of a litigation or to a JAMS arbitrator pursuant to Section 20, and
such adjudicating party shall consider both the parties’ contribution to costs
and the damages suffered by each such party in considering the allocation of the
monetary recovery.
12. TRADE SECRETS AND CONFIDENTIALITY
12.1 Confidential Relationship.
A confidential relationship is created by this Agreement. Except in connection
with their respective rights and obligations under this Agreement, LICENSOR,
LICENSEE and their respective affiliates, employees, attorneys and accountants
shall keep confidential and not take or use for its or their own purpose Trade
Secrets of the other party hereto, or as may be required by law, or in
connection with regulatory or administrative proceedings and only then with
reasonable advance notice of such disclosure to the other party hereto. In the
course of arbitration or litigation, LICENSEE shall not have any right of access
to LICENSOR’s Trade Secrets and LICENSEE waives any right to see such Trade
Secrets unless such shall relate to the claims at issue.
12.2 Exclusions.
The provisions of this paragraph shall not apply to any Confidential Information
that:
     (a) the parties provide to those of their employees who absolutely need the
Confidential Information in order to exercise the rights granted hereunder
provided that those employees are bound by written obligations of
confidentiality contained within this Agreement.
     (b) is or becomes generally available to the public other than as a result
of any act or omission of the breaching party;
     (c) after the date of this Agreement comes into the possession of a party
and is received from a person lawfully in possession of the information and
owing no obligation of confidentiality in respect of the information; or
     (d) is required to be disclosed by any court or governmental or
administrative authority competent to require disclosure.
12.3 Non-Solicitation.
LICENSOR and LICENSEE and their respective subsidiaries and affiliates
(collectively Affiliates) each agree that during the Term and for a period of
one year following the termination or expiration thereof for any reason, neither
party shall: (a) hire or solicit to hire, whether on its

- 17 -



--------------------------------------------------------------------------------



 



own behalf or on behalf of any other person, any employee or the other party or
any of such party’s Affiliates or any person who had left the employ of such
party or any of such party’s Affiliates within 12 months of the termination or
expiration of the Term; or (b) directly or indirectly, encourage or induce any
employee of the other party or any of such other party’s Affiliates to leave
such party’s or such other party’s Affiliate’s employ.
12.4 Restrictive Covenant.
During the Term of this Agreement and for a one-year period immediately
following the termination, expiration, or rescission of the Agreement, LICENSOR
and Affiliates shall not directly or indirectly share any information about
LICENSEE’s Manufacturers or vendors, subcontractors, any Manufacturer who
executed a third-party manufacturing agreement pursuant to this Agreement or
other such parties, that LICENSOR might have garnered during the period of this
Agreement with any prospective or new licensee, to the extent that such
information relates to Licensed Products, with any new or prospective licensee.
This paragraph however shall not prevent LICENSOR or any future licensee of
LICENSOR from purchasing or benefiting from or contracting or doing business
with any such Manufacturer if any such new licensee had or was able to glean
such information independently and without learning of the existence of such
Manufacturer from LICENSOR. Irrespective of the foregoing, if any of the
information that would typically be bound by this Restrictive Covenant is or
becomes publicly-known information in the industry during the Term of this
Agreement or the one-year period immediately following the termination,
expiration, or recision of the Agreement, such information shall no longer be
subject to this Restrictive Covenant.
12.5 Equitable Relief.
The restrictions contained in this Article 12 are necessary for the protection
of the business and good will of both parties and are considered by each party
to be reasonable and essential for such purpose. The parties understand and
agree that either party will suffer irreparable harm in the event that the other
party breaches any of the obligations of this Article 12 and that monetary
damages will be inadequate to compensate for any such breach. Accordingly, the
parties agree that, in the event of a breach or threatened breach by a party of
any of the provisions of this Article 12, the other party, in addition to and
not in limitation of any other rights, remedies or damages available at law or
in equity, shall be entitled to a permanent injunction in order to prevent or to
restrain any such breach by the first party or its partners, agents,
representatives, servants, employers, employees and/or any and all persons
directly or indirectly acting for, by or with them.
13. PAYMENTS AND REPORTS
13.1 Royalty Basis.
The Trademark Royalty shall be calculated on the basis of Net Sales of the
Licensed Products. A Licensed Product shall be considered “sold” upon the date
when such Licensed Product is invoiced, shipped or paid for, whichever event
occurs first. Sales of all Licensed Products, excepting those sold to LICENSOR,
are subject to payment of the Trademark Royalty.
13.2 Deductions/Returns/Closeouts.

- 18 -



--------------------------------------------------------------------------------



 



Unless otherwise agreed in writing by the parties, only the following deductions
from Gross Sales will be permitted for each Contract Year for the purpose of
calculating Net Sales:
     (a) The combined total of Allowances and Trade Discounts shall not exceed
**** of the total Gross Sales of the Licensed Products sold;
     (b) Returned units of Licensed Products shall not exceed **** of total
Licensed Product units sold;
     (c) Closeouts shall not exceed **** of the total Gross Sales of Licensed
Products sold;
     (d) Special Make-Ups shall not exceed **** of the total Gross Sales of
Licensed Products sold;
     (e) The combined total of Closeouts and Special Make-Ups shall not exceed
**** of the total Gross Sales of Licensed Products sold.
     (f) The combined total of Allowances, Trade Discounts and Closeouts shall
not exceed **** of the total Gross Sales of the Licensed Products sold.
If (i) Allowances and Trade Discounts exceed the permitted percentage described
in subsection (a) above for a Contract Year, (ii) Special Make-Ups exceed the
percentage described in subsection (d) above for a Contract Year,
(iii) Closeouts and Special Make-Ups exceed the permitted percentage described
in subsection (e) above for a Contract Year, or (iv) Allowances, Trade Discounts
and Closeouts exceed the permitted percentage described in subsection (f) above
for a Contract Year, LICENSOR’s sole remedy shall be the right in each case to
adjust LICENSEE’s Net Sales upward by the amount of the overage both in terms of
the Listed Wholesale Price and/or the units shipped.
If returned units of Licensed Products exceed the permitted percentage for a
Contract Year, LICENSOR’s sole remedy shall be the right to adjust LICENSEE’s
Net Sales requirement upward by the amount that is the product of (i) the
average of the returned Licensed Products during the Contract Year, multiplied
by (ii) the number of units in excess of the maximum percentage of returned
Licensed Products permitted.
If Closeouts exceed the permitted percentage for a Contract Year, LICENSOR’s
sole remedy shall be the right to adjust LICENSEE’s Net Sales requirement upward
by the amount that is the product of (i) the average discount given on Closeouts
during the Contract Year, multiplied by (ii) the number of units in excess of
the maximum percentage of Closeouts permitted.
Notwithstanding anything contained herein, no deductions whatsoever will be
permitted for reserves of any kind, including reserves for bad debts, nor for
any actual write-offs of bad debts.
If the information necessary for LICENSOR to determine or verify claimed
Allowances, Trade Discounts or Closeouts is not provided properly as required by
this Agreement and the attached forms, then LICENSOR shall have the right to
disregard said claimed Allowances, Trade Discounts and/or Closeouts in
calculating the Trademark Royalties due under this Agreement to the extent that
LICENSOR is unable to verify the same.

- 19 -



--------------------------------------------------------------------------------



 



13.3 Guaranteed Minimum Trademark Royalty and Trademark Royalty.
LICENSEE shall pay to LICENSOR on a quarterly basis during the Initial Term and
any Renewal Term of this Agreement, the Trademark Royalty no later than the
twenty-fifth (25th) day of the month immediately following the calendar quarter
in which said Net Sales are made as the greater of the actual earned Trademark
Royalty for that Royalty Quarter or one quarter (1/4th) of the Guaranteed
Minimum Trademark Royalty. LICENSEE shall pay the actual earned Trademark
Royalties on a year-to-date basis. If in any Royalty Quarter, LICENSEE has
already paid actual earned royalties and Guaranteed Minimum Trademark Royalties
that exceed the amount for the combined Guaranteed Minimum Trademark Royalty
payments that are due for the remainder of the Contract Year, then LICENSEE must
only pay to LICENSOR the actual earned royalties for that Royalty Quarter. The
parties will true-up all Trademark Royalty Quarter payments, whether actual or
Guaranteed Minimum payments for each applicable quarter, at year’s end by
evaluating the Contract Year obligations on an annualized basis. Notwithstanding
anything to the contrary contained herein, all amounts due to LICENSOR during
the First Contract Year on account of Guaranteed Minimum Trademark Royalty,
actual earned Trademark Royalty, and Pooled Marketing Fee shall be accrued
(without interest) and deferred for payment in six (6) equal consecutive monthly
payments commencing on the twenty-fifth (25th) day of the month of January in
the Second Contract Year.
The obligation of LICENSEE to pay the Trademark Royalty and/or the Guaranteed
Minimum Trademark Royalty, as the case may be, is absolute, notwithstanding any
claim that LICENSEE may assert against LICENSOR. Except as set forth herein,
LICENSEE shall not have the right to set off, compensate or make any deduction
from payments of the Trademark Royalty or the Guaranteed Minimum Trademark
Royalty for any reason whatsoever.
13.4 Quarterly Report.
Not later than thirty (30) calendar days after the end of each Quarter, tracking
all shipped Licensed Products, LICENSEE shall send to LICENSOR by overnight
courier service a Quarterly Statement of Royalties report (using the Statement
of Royalties Form attached hereto as Exhibit “E”) with such information as
reasonably requested by LICENSOR from time to time, including, but not limited
to, a listing of shipments by retail account and product style.
13.5 Intentionally Omitted.
13.6 Pooled Marketing Fee.
As partial consideration for the license granted hereunder, LICENSEE shall,
together with the Trademark Royalty due for each Royalty Quarter, pay to
LICENSOR the Pooled Marketing Fee specified in Schedule A for LICENSOR to expend
in its sole discretion on advertising and promotion of the Licensed Property
(the “Pooled Marketing Fee”). LICENSOR’s uses of the Pooled Marketing Fee shall
include, but not be limited to, events and parties related to the Licensed
property; publicity and editorial exposure for the Licensed Property; catalogs
and look-books containing Licensed Products; expenses related to photo shoots
for brand campaigns; media placement coordination; and mailing list acquisition
costs. The obligation of LICENSEE to pay the Pooled Marketing Fee is absolute
and independent of the Trademark Royalty, notwithstanding any claim that
LICENSEE may assert against LICENSOR. LICENSEE shall

- 20 -



--------------------------------------------------------------------------------



 



not have the right to set off, compensate or make any deduction from payments of
the Pooled Marketing Fee for any reason whatsoever. The Pooled Marketing Fee
shall be in addition to the Minimum Marketing Commitment stated in
Section 8.3(c) in this Agreement. If LICENSEE is unsatisfied with good reason
about how the Pooled Marketing Fee is being used by LICENSOR, LICENSEE and
LICENSOR will discuss future opportunities to re-allocate the expenditure of the
Pooled Marketing Fee by LICENSOR.
13.7 Images.
LICENSEE shall be entitled, at no additional cost, to all lifestyle brand images
that are approved by LICENSOR for use in connection with Advertising to promote
the Licensed Products. However, should LICENSEE wish to procure an image that
incorporates and features the Licensed Products in the image frame, then
LICENSEE shall pay the image fee of **** prior to each photo shoot organized and
run by LICENSOR where such fee shall entitle LICENSEE to a single
product-specific image. By example, if three (3) product-specific shots are
approved by LICENSOR that feature LICENSEE’s Licensed Products from a particular
photo shoot, LICENSEE shall have the option to augment the image fee that
LICENSE already paid for one (1) image by paying the image fee for each
additional approved product-specific shot (in this example, for all three
(3) images, LICENSEE would have to pay a total of **** in image fees). Though
LICENSEE can elect not to participate in the image fee program for a given photo
shoot, thereby relying on use of only the lifestyle brand images that are
provided for free by LICENSOR, it will still be required to provide Samples of
the Licensed Products for use during the show room in a timely fashion. To
participate in the product-specific image request program for each photo shoot,
LICENSEE will be required to complete and timely return the Photo Shoot
Participation Form to LICENSOR, an example of which is attached hereto as
Exhibit “K.”
13.8 Late Payment.
If any payment of the Minimum Royalty, the Trademark Royalty or any other
amounts due from LICENSEE hereunder are delayed for any reason for more than
five (5) business days from when such payment is due, interest shall accrue on
the unpaid principal amount from and after the date on which the same became due
at the rate of the Prime Interest Rate as set forth in the US edition of the
Wall Street Journal on the due date of such payment, plus one percent (1%), or
the highest rate permitted by law in New York, U.S.A., whichever is lower.
13.9 Foreign Currency Conversion.
Net Sales made in a foreign currency shall be listed showing the foreign
currency and the conversion to U.S. Dollars using the exchange rate for the
fifteenth (15th) day of the relevant month (or the next business day if such day
falls on a weekend or a holiday) as set forth in the U.S. edition of The Wall
Street Journal.
14. ACCOUNTING SYSTEMS
14.1 Duty to Keep Accounts.
LICENSEE shall at all times keep and maintain an accurate account of all
operations within the scope of this Agreement for a period of at least two
(2) years after the date of such information, including, without limitation,
separate and appropriate books of account and records sufficient to

- 21 -



--------------------------------------------------------------------------------



 



reconcile the number of Licensed Product units manufactured with the number of
Licensed Product units sold. LICENSEE shall establish a separate income
statement and separate books of account to track the sales of the Licensed
Products.
14.2 Composite Royalty Statement.
LICENSEE shall provide LICENSOR within thirty (30) calendar days after the end
of each Contract Year a composite royalty statement showing the aggregate Gross
Sales, Trade Discounts, Returns, Allowances and Closeout Discounts and any other
deduction taken pursuant to Section 13.2 above to arrive at the Net Sales price
of all Licensed Products sold by LICENSEE. The composite annual statement shall
be certified by the chief financial officer of LICENSEE, or by a Certified
Public Accountant. LICENSEE must also provide a cash flow statement for 2011 and
2012, based on LICENSEE’s fiscal year calendar to LICENSOR. In the event
LICENSEE de-lists from the stock exchange in the United States and is no longer
a public entity, LICENSEE must continue to provide quarterly financial
statements to LICENSOR within sixty (60) days of the end of each of LICENSEE’s
fiscal quarters.
14.3 Right of Inspection by LICENSOR.
At all times during this Agreement, and for a period of one hundred and twenty
(120) calendar days after termination or expiration of the Agreement, the books
of account of LICENSEE, along with any underlying or related accounting and
licensing documentation, with respect to the sales of the Licensed Products
shall be available for inspection, copying and audit by LICENSOR, its agent or
representative during normal business hours, upon not less than five
(5) calendar days advance notice, and shall be made by LICENSOR at its own
expense, except as provided below. If the auditing party validly determines that
LICENSEE’s reporting and record keeping are not in material accordance with the
express terms of this Agreement and discloses that LICENSEE underpaid the
Trademark Royalties and/or Pooled Marketing Commitment payments due or
demonstrated Minimum Marketing Commitments obligated under this Agreement, then
LICENSEE must pay to LICENSOR within five (5) calendar days all Trademark
Royalties and/or Pooled Marketing Commitment payments owed and due as discovered
by any such inspection and audit. If the inspection and audit shows that
LICENSEE did not meet its Minimum Marketing Commitment through demonstrable
expenses, then any amount that was not spent by LICENSEE below the Minimum
Marketing Commitment obligations shall be paid to LICENSOR as additional Pooled
Marketing Commitment payments. If the inspection and audit shows an error in
favor of LICENSEE in excess of five percent (5%) of Trademark Royalties, Pooled
Marketing Commitment payments, and/or Minimum Marketing Commitment obligations
with respect to the computation of such royalties, Pooled Marketing Commitment
payments, and/or Minimum Marketing Commitment obligations, all costs and
expenses incurred by LICENSOR in connection with such inspection and audit shall
be borne by LICENSEE and LICENSEE must pay all underpayments and reimburse
LICENSOR within five (5) calendar days of being presented with a written
statement of such costs and expenses from LICENSOR for such inspection and
audit. If the inspection and audit shows an error in favor of LICENSEE in excess
of ten percent (10%) of Trademark Royalties, Pooled Marketing Commitment
payments, and/or Minimum Marketing Commitment obligations, LICENSOR shall have
the right to immediately terminate this Agreement without advance notice to
LICENSEE in addition to collecting all underpayments from LICENSEE within five
(5) calendar days and can also obtain reimbursement for the costs and expenses
of undertaking the audit within five (5) calendar days after presenting LICENSEE
with written statement of such costs and expenses.

- 22 -



--------------------------------------------------------------------------------



 



15. FORCE MAJEURE
Neither LICENSOR nor LICENSEE shall be held responsible for any loss, damage or
delay suffered by the other party owing to any cause that is beyond the
reasonable control of the defaulting party and cannot be attributed to
negligence, nonperformance of its obligation. Such causes include, but are not
limited to, wars, embargoes, terrorist acts, riots, civil disturbances, fires,
storms, floods, typhoons, earthquakes, and other natural calamities, strikes and
labor disputes, government acts and restrictions, and other causes that cannot
be overcome or prevented by due diligence. Either party wishing to invoke this
Section shall give notice to the other party stating the relevant cause. The
defaulting party shall promptly resume performance of its obligations the moment
such cause or causes cease to operate, provided however, that if the condition
continues with respect to LICENSEE for a period of more than ninety
(90) calendar days, LICENSOR shall have the right to terminate this Agreement.
In the event this Agreement is terminated pursuant to this Section 15 by
LICENSOR, under conditions where a force majeure event has caused a significant
interruption that has unduly delayed or interfered with LICENSEE’s performance
of its duties and obligations under this Agreement, LICENSEE shall be entitled
to the Sell-Off Period pursuant to Section 17.4 and shall have no further
obligation to pay any Guaranteed Minimum Royalty payment to LICENSEE, provided
that LICENSEE shall pay Trademark Royalty with respect to Licensed Products sold
during the Sell-Off Period.
16. BREACH AND TERMINATION
16.1 Termination Option for Breach/Cure Possible.
     (a) Subject to other terms in this Agreement, if LICENSEE breaches any of
its material obligations under this Agreement, LICENSOR may terminate this
Agreement by giving a written notice of breach to LICENSEE. Termination will
become effective immediately unless LICENSEE completely cures the breach, if
curable, within thirty (30) calendar days after the giving of such notice for
any breach unrelated to monies owed by LICENSEE, provided however, that the
thirty (30) calendar day cure period shall be extended for a longer period as is
reasonable under the circumstances if the breach cannot reasonably be cured
within such thirty (30) calendar day period and LICENSEE is diligently
proceeding to cure such breach.
     (b) If LICENSEE breaches any of its material obligations under this
Agreement relating to payments it must make under this Agreement to LICENSOR,
then LICENSOR may terminate this Agreement by giving a written notice of breach
to LICENSEE with the monetary demand. Termination will become effective
immediately unless LICENSEE completely cures the breach by remitting payment to
LICENSOR within five (5) business days after LICENSEE receives LICENSOR’s
notice.
16.2 Additional Termination Rights.
Subject to any other terms in this Agreement, LICENSOR may terminate this
Agreement immediately without any right to cure if any of the following events
occur:
     (a) LICENSEE merges or consolidates with or into another entity other than
a Permitted Assignee as defined in Section 23 hereof, or directly sells or
otherwise transfers, sells or disposes of all or substantially all of its
business or assets to another entity other than a

- 23 -



--------------------------------------------------------------------------------



 



Permitted Assignee as defined in Section 23 hereof without LICENSOR’s prior
written consent, which shall not be unreasonably withheld, and such transaction
has a material adverse effect on LICENSOR;
     (b) Closeouts exceed **** of total Gross Sales of Licensed Products sold
for any Contract Year, unless LICENSOR has granted it prior written approval;
     (c) LICENSEE Willfully reports materially incorrect or materially false
manufacturing sales or financial information;
     (d) LICENSEE is declared bankrupt or is dissolved either compulsorily or
voluntarily, or a petition is presented or an order is made or an effective
resolution is passed or analogous proceedings are taken for bankruptcy,
dissolution (except in the case of a sale of assets approved by LICENSOR),
composition, concordance, reorganization or winding-up of LICENSEE, or if
LICENSEE convenes a meeting for the purpose of making, or proposes or enters
into, any arrangement or composition for the benefit of its creditors, or a
receiver or other similar officer is appointed for, the whole or any part of the
assets or undertakings of LICENSEE, or if LICENSEE stops payment to its
creditors generally, or ceases or threatens to cease to carry on its business or
any substantial part thereof, or becomes insolvent or unable to pay or discharge
its liabilities in the ordinary course of business, or if LICENSEE assigns the
whole or any substantial part of its assets or undertakings for the benefit of
creditors; except that if a petition in bankruptcy is brought by a third-party
or receiver or similar officer is appointed at the request of a third-party,
LICENSEE shall have a period of ninety (90) calendar days to have such petition
or appointment dismissed;
     (e) LICENSEE, on one occasion, Willfully ships Licensed Products that have
not been approved by LICENSOR, or ships Licensed Products that have been
disapproved;
     (f) LICENSEE, on one occasion, Willfully ships Licensed Products to any
customer that is not approved by LICENSOR, or Willfully ships Licensed Products
to any customer that has been disapproved;
     (g) LICENSEE Willfully ships Licensed Products to any entity for resale
outside of the Territory except pursuant to written approval;
     (h) LICENSEE fails to meet its minimum Net Sales Requirements in a given
Contract Year;
     (i) After LICENSEE has failed to comply with a material term of this
Agreement and, has received three (3) or more written notices from LICENSOR
citing non-compliance with the particular term of the Agreement which has been
breached, such as use of Advertising that was not approved prior to such use by
LICENSOR;
     (j) Cease to carry liability insurance in the amount and type required
herein;
     (k) Fail to make timely payments, or to timely deliver the statements and
reports required pursuant to Section 5 after written notice of same more than
twice in any calendar year;

- 24 -



--------------------------------------------------------------------------------



 



     (l) Be the subject of a product recall based upon a final order of the
Consumer Product Safety Commission for any of the Licensed Products which
results in LICENSEE’s failure to be able to actively market a representative
line of Licensed Products;
     (m) Fail to introduce the Licensed Products by the Product Introduction
Date recited in Schedule A attached hereto;
     (n) Fail to commence sales of the Licensed Products in commercial
quantities by the First Sale Date recited in Schedule A attached hereto;
     (o) LICENSEE Willfully manufactures or Willfully sells Licensed Products or
products or materials incorporating the Licensed Property, without the express
permission of LICENSOR as herein provided, or Willfully manufactures or
Willfully sells any disapproved products;
     (p) LICENSEE defaults on its debt covenants;
     (q) LICENSEE is the subject of a “going concern” opinion that has been
issued by from auditors;
     (r) LICENSEE no longer benefits from the financial support of China Ting;
or
     (s) LICENSEE Willfully uses or authorizes the use of Ancillary Material or
the Licensed Products in an unauthorized or improper manner.
Should LICENSOR provide a cure period for any of the foregoing, such action will
not constitute a waiver of or bar to LICENSOR’s right to strictly enforce
immediate termination in the future, without any right to cure, in the event of
the same or any other applicable breach.
17. OBLIGATIONS AT TERMINATION OR EXPIRATION
17.1 Promotional Materials.
Within thirty (30) calendar days after the expiration or termination of this
Agreement for any reason, LICENSEE shall remove and deliver to LICENSOR all
promotional materials, including brochures, tags, business cards and letterhead,
bearing the Trademarks or the IP Rights.
17.2 Subcontractors.
If LICENSEE has retained manufacturing subcontractors hereunder, LICENSEE shall
use commercially reasonable efforts to ensure their continued compliance with
any and all obligations under this Agreement that are applicable to such
subcontractors following termination or expiration of this agreement. In
addition, LICENSEE shall indemnify and defend LICENSOR against all losses,
damages, attorneys’ fees, judgments, settlement amounts or other costs or
expenses incurred or suffered by LICENSOR as a result of third party claims
against LICENSOR concerning LICENSEE’s use or retention of any manufacturing
subcontractor, where such use or retention violates LICENSEE’s obligations under
this Agreement.
17.3 Inventory; Right to Purchase.

- 25 -



--------------------------------------------------------------------------------



 



Within thirty (30) calendar days after the termination of LICENSEE’s rights
under this Agreement or the expiration of this Agreement, LICENSEE shall furnish
to LICENSOR a certificate listing its inventory of Licensed Products on hand and
work in progress together with the location thereof. LICENSOR shall have the
right to conduct a physical inventory of such Licensed Products from LICENSEE
and shall have the right to purchase the Licensed Products upon the following
terms:
     (a) LICENSOR shall notify LICENSEE of its intention, if any, to exercise
this option within ten (10) business days after LICENSOR’s receipt of such
certificate and shall specify which of the Licensed Products are to be
purchased;
     (b) the price for such Licensed Products shall be the LICENSEE’s cost of
the Licensed Products in regard to current season Licensed Products, and in
regard to non-current season Licensed Products the price shall be the lower of
LICENSEE’s cost or market value;
     (c) LICENSEE shall deliver Licensed Products purchased by LICENSOR within
fifteen (15) calendar days after receipt of the notice of LICENSOR’s intention
to purchase the inventory and;
     (d) payment shall be due upon delivery; provided, however, that LICENSOR
may deduct from the purchase price for such Licensed Products any amounts owed
it by LICENSEE.
17.4 Remaining Licensed Products.
In the event LICENSOR elects not to purchase remaining Licensed Products
pursuant to the provision above, then LICENSEE shall have one hundred eighty
(180) calendar days to sell the Licensed Products if the Agreement is expiring
or is being terminated by the parties for reasons other than for LICENSEE’s
material breach of the terms of the Agreement (the “Sell-Off Period”). Such
sales shall be made in full conformance with the requirements of this Agreement.
After the one hundred eighty (180) calendar day selling period, LICENSEE shall
have the right to sell the Licensed Products only after the Trademarks and
features embodying the IP Rights have been removed therefrom prior to sale,
unless the parties agree otherwise in writing. In the event LICENSOR elects not
to purchase remaining Licensed Products pursuant to the provision above,
following LICENSOR’s termination of the Agreement due to LICENSEE’s material
breach of a term of the Agreement, then LICENSEE shall have three (3) months to
sell the Licensed Products (the “Breach Sell-Off Period”). Such sales shall be
made in full conformance with the requirements of this Agreement. After the
three (3) month selling period following termination of the Agreement due to
material breach by LICENSEE, LICENSEE shall have the right to sell the Licensed
Products only after the Trademarks and features embodying the IP Rights have
been removed therefrom prior to sale, unless the parties agree otherwise in
writing.
17.5 LICENSEE’s Obligation Regarding Sale of Licensed Products.
In the event that LICENSEE sells any Licensed Products in accordance with this
Section, LICENSEE shall still report to LICENSOR the information required in the
Quarterly Statement of Royalties report and shall pay to LICENSOR, within twenty
(20) calendar days after the expiration of such permitted selling period, the
appropriate amount of Trademark Royalty due with respect to sales of Licensed
Products by LICENSEE during such period.

- 26 -



--------------------------------------------------------------------------------



 



17.6 Additional Sell-Off Provision.
Notwithstanding any breach of this Agreement or any provisions of this
Section 17, LICENSOR shall permit, subject to its reasonable right of approval,
the sale of Licensed Products by any party that finances or factors LICENSEE’s
business provided that the substitution of any such financing or factoring party
for LICENSEE does not alter LICENSOR’s rights under this Agreement and that the
sales of the Licensed Products are within the Territory, to Approved Authorized
Distribution Channels and that such financing source or factor pays earned
Trademark Royalty payments to LICENSOR, solely on its sales of the Licensed
Products, pursuant to the terms herein. LICENSOR must have the opportunity to
review any legal documents in favor of such financing or factoring source before
providing its approval, which shall not be unreasonably withheld. If LICENSOR
provides its approval, it will execute such legal documents in favor of any such
financing source or factor as LICENSEE shall from time to time reasonably
request to evidence the foregoing.

- 27 -



--------------------------------------------------------------------------------



 



18. EFFECT OF TERMINATION OR EXPIRATION
18.1 Termination of Rights.
Except as specifically provided in Section 17 above, upon the termination of the
rights granted hereunder to LICENSEE under this Agreement or upon the expiration
of this Agreement, all rights of LICENSEE to use the Trademarks and the IP
Rights, including without limitation, rights to manufacture, distribute, offer
to sell, sell and advertise Licensed Products, shall terminate or, as
appropriate, be assigned to LICENSOR. Any such assignment, transfer or
conveyance shall be without consideration other than the mutual covenants
contained in this Agreement. LICENSOR may thereafter license the right to use
the Trademarks and/or the IP Rights in connection with the manufacture,
wholesale, offer for sale at wholesale, distribution and advertising of the
Licensed Products in the Territory without any restriction or obligation to
LICENSEE.
18.2 No Use of Trademarks and IP Rights.
Except as permitted by LICENSOR, after the termination of the rights granted to
LICENSEE or upon the expiration of this Agreement, LICENSEE shall not use the
Trademarks, the IP Rights and/or any other trademark, trade name or other
industrial or intellectual property that is:
     (a) confusingly similar to the Trademarks;
     (b) substantially similar to the IP Rights; or
     (c) associated with, or suggests an association with, the Trademarks and
the IP Rights in any way.
18.3 Acceleration; Other Rights Unaffected by Termination.
Except as otherwise stated herein, in the event of a termination of this
Agreement by LICENSOR as provided for in this Agreement, LICENSEE shall pay to
LICENSOR an amount equal to the Guaranteed Minimum Trademark Royalty and the
Pooled Marketing Fee for the eighteen (18) month period following the
termination date of this Agreement payable within 10 days after the date of
termination. Termination by LICENSOR shall be without prejudice to any other
rights or remedies that LICENSOR may have.
19. INDEMNIFICATION, REPRESENTATIONS AND WARRANTIES
19.1 Indemnification.
     (a) LICENSEE shall, except for the indemnities from LICENSOR pursuant to
Section 19.1(b), indemnify, defend and hold harmless LICENSOR, its directors,
officers, employees, related companies, affiliates, members, managers, and
agents (the “LICENSOR Indemnities”), of and from any loss, liability, claim,
damage (excluding incidental and consequential damage) or expense, including
reasonable legal expenses, involving a third-party claim, suffered by, imposed
upon or asserted against LICENSOR as a result of, in respect of, connected with,
or arising out of, under, or pursuant to any failure of the LICENSEE to perform
or fulfill any

- 28 -



--------------------------------------------------------------------------------



 



covenant or obligation it has under this Agreement, or any breach or inaccuracy
of any representation given by LICENSEE and contained in this Agreement.
Compliance by LICENSEE with the insurance provisions of this Agreement shall not
relieve LICENSEE of its duty to indemnify and defend LICENSOR under this
Section. The duty to indemnify and defend survives the termination or expiration
of this Agreement.
     (b) LICENSOR shall, except for the indemnities from LICENSEE pursuant to
Section 19.1(a), indemnify, defend and hold harmless LICENSEE, its directors,
officers, employees, related companies, affiliates, members, managers and agents
(the “LICENSEE Indemnities”) of and from any loss, liability, claim, damage
involving a third-party claim suffered by, imposed upon or asserted against the
LICENSEE Indemnities as a result of and respect of, connected with, or arising
out of any claim which could constitute a breach or violation of
LICENSOR’s Representations and Warranties as contained in Section 19.5 and
Trademarks Warranties as contained in Exhibit J.
19.2 Defense Counsel.
     (a) LICENSEE shall defend LICENSOR as required hereunder, with counsel
acceptable to LICENSOR, whose acceptance of such counsel shall not be
unreasonably withheld or delayed, with respect to each and every claim for which
LICENSOR is indemnified by LICENSEE under this Agreement, so long as LICENSOR
provides prompt written notice of any claim giving rise to such indemnity
obligations to LICENSEE. LICENSEE shall pay for the services of such counsel
upon counsel’s presentation of reasonable legal bills. LICENSOR agrees that
counsel designated by LICENSEE’s insurance company shall be satisfactory for
purposes of handling any product liability claims. Any compromise or settlement
of any claim or action which is subject to indemnification by LICENSEE or
LICENSOR shall require the written consent of both parties, which consent shall
not be unreasonably withheld, except that no consent shall be required if the
settlement is for a monetary amount and the indemnified parties receive an
unconditional general release from the claimants.
     (b) LICENSOR shall defend LICENSEE as required hereunder, with counsel
acceptable to LICENSEE, whose acceptance of such counsel shall not be
unreasonably withheld or delayed, with respect to each and every claim for which
LICENSEE is indemnified by LICENSOR under this Agreement, so long as LICENSEE
provides prompt written notice of any claim giving rise to such indemnity
obligations to LICENSOR. LICENSOR shall pay for the services of such counsel
upon counsel’s presentation of reasonable legal bills. LICENSEE agrees that
counsel designated by LICENSOR’s insurance company shall be satisfactory for
purposes of handling any product liability claims. Any compromise or settlement
of any claim or action which is subject to indemnification by LICENSOR or
LICENSEE shall require the written consent of both parties, which consent shall
not be unreasonably withheld, except that no consent shall be required if the
settlement is for a monetary amount and the indemnified parties receive an
unconditional general release from the claimants.
19.3 Authority.
Each of the parties represents and warrants that it has the full right, power
and authority to enter into this Agreement and to perform all of its respective
obligations, that it is under no legal impediment which would prevent its
entering into and performing fully its obligations under this Agreement, and
that it is financially capable of performing such obligations.

- 29 -



--------------------------------------------------------------------------------



 



19.4 Compliance With Laws.
The parties shall take all actions required by any local, provincial, national,
state or regional agency, government or commission to carry out the purposes of
the rights licensed hereunder in compliance with applicable law. The parties
shall immediately provide the other party with copies of any communication to or
from any such agency, government or commission that related to or affects this
Agreement or the Trademarks or the IP Rights. Without limitation to the
foregoing, the parties shall not engage in any unfair or illegal trade practices
or commit any acts or engage in any transactions that would reflect adversely
upon the goodwill associated with LICENSOR, the Trademarks, the IP Rights, or
the Licensed Products.
19.5 LICENSEE Representations and Warranties.
LICENSEE represents and warrants to LICENSOR that:
     (a) LICENSEE is, and shall remain at all times during the Term of this
Agreement, a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of the State of New York;
     (b) LICENSEE has, and shall have at all times during the Term of this
Agreement, the ability and capacity to perform its obligations hereunder or to
cause such obligations to be performed; and
     (c) to its best knowledge, any designs submitted by LICENSEE to LICENSOR
for approval do not infringe the rights of any other person or entity.
19.6 LICENSOR’s Representations and Warranties.
LICENSOR represents and warrants to LICENSEE that:
     (a) LICENSOR is, and shall remain at all times during the Term of this
Agreement, a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware;
     (b) LICENSOR has the right to enter this Agreement, and shall have at all
times during the Term of this Agreement, the ability and capacity to perform its
obligations hereunder or to cause such obligations to be performed;
     (c) the use of the Trademarks as set forth herein will not infringe or
violate any rights of any third party;
     (d) throughout the Term of this Agreement, LICENSOR shall not abandon, and
shall reasonably protect and enforce its rights in the Property;
     (e) LICENSOR is not, and will not be throughout the Term of this Agreement,
a party to or bound by any contract or other obligation whatsoever that limits
or impairs its ability and right to enter into this Agreement or perform its
obligations hereunder; and

- 30 -



--------------------------------------------------------------------------------



 



     (f) Exhibit “J” hereto and incorporated into this Agreement, is a Trademark
Warranty, the contents of which LICENSOR represents and warrants to be accurate.
19.7 No Warranty or Representation by LICENSOR Except as Provided Herein.
Except as expressly provided herein or in the Trademark Warranty attached hereto
as Exhibit “J,” LICENSOR makes no representation or warranty, either express or
implied, as to any matter whatsoever, including, without limitation, the design,
merchantability, durability, suitability of any product or other item or the
fitness of any product or other item for a particular purpose. Notwithstanding
the foregoing, LICENSOR warrants and represents that, as of the date of
execution of this Agreement, it has the right to enter and perform under this
Agreement.
20. ARBITRATION
20.1 Parties’ Consent to Arbitration.
Except as otherwise provided in this Agreement, LICENSOR and LICENSEE consent
and submit to the exclusive jurisdiction and venue of the State of New York,
U.S.A., for the adjudication of any dispute between LICENSOR and LICENSEE
pertaining to this Agreement or the alleged breach of any provision hereof.
Except as provided in this Agreement, any dispute, controversy or claim arising
out of or relating to this Agreement or breach thereof shall be settled by
binding arbitration heard by an arbitrator, in accordance with the Commercial
Arbitration Rules (“Rules”) of JAMS. The arbitrator shall be appointed in
accordance with the Rules. The parties hereto agree that the venue of such
arbitration shall be New York, New York.
20.2 Powers.
The arbitrator shall be bound by the terms and conditions of this Agreement and
shall have no power, in rendering the award, to alter or depart from any express
provision of this Agreement, and their failure to observe this limitation shall
constitute grounds for vacating his or her award. Except as otherwise provided
in this Agreement, the arbitrator shall apply the law specified in Section 20
below. Any award of the arbitrator shall be final and binding upon the parties
and judgment may be entered in any court of competent jurisdiction, including,
without limitation, the courts of the State of New York or any federal court in
New York, or any court of competent jurisdiction within the Territory. The award
and judgment thereon shall include interest at the legal rate from the date that
the sum awarded to the prevailing party was originally due and payable, and
attorneys’ fees and other arbitration costs, including, without limitation,
costs associated with expert witnesses.
20.3 Entitlement to Costs.
If any legal action or dispute arises under this Agreement, arises by reason of
any asserted breach of it, or arises between the parties and is related in any
way to the subject matter of the Agreement, the prevailing party shall be
entitled to recover all costs and expenses, including reasonable attorneys’
fees, investigative costs, reasonable accounting fees and charges for experts.
The “prevailing party” shall be the party who obtains a provisional remedy such
as a preliminary injunction or who is entitled to recover its reasonable costs
of suit, whether or not the suit proceeds to final judgment; if there is no
court action, the prevailing party shall be the

- 31 -



--------------------------------------------------------------------------------



 



party who wins any dispute. A party need not be awarded money damages or all
relief sought in order to be considered the “prevailing party” by the
arbitrator(s) or a court.
21. GOVERNING LAW
All questions concerning this Agreement, the rights and obligations of the
parties, enforcement and validity, effect, interpretation and construction which
are governed by state law shall be determined under the laws of the State of New
York. United States federal law shall apply to all other issues; however, if a
provisional remedy is sought, the law of the place where such remedy is sought
shall apply.
22. RELATIONSHIP OF PARTIES
This Agreement shall not be construed to place the parties in the relationship
of legal representatives, partners, joint venturers or agents of or with each
other. Under this Agreement, LICENSEE is an independent contractor and shall be
solely responsible for the payment of all income tax withholding, payroll taxes,
contributions and other obligations relating to LICENSEE’s employment and
compensation of its employees and consultants. No party shall have any power to
obligate or bind any other party in any manner whatsoever, except as
specifically provided herein.
23. ASSIGNABILITY
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties. This Agreement is personal in nature and
neither party may assign, transfer, or pledge their rights to this Agreement to
anyone other than an affiliated entity or a related party (collectively, a
“Permitted Assignee”) without the other party’s prior written approval, which
approval shall not be unreasonably withheld. Any attempt by either party to
transfer any of its rights or obligations under this Agreement to anyone other
than a Permitted Assignee, whether by assignment, sublicense or otherwise,
without having received the prior written approval of the other party, shall
constitute a default hereunder, but shall otherwise be null and void.
24. WAIVER AND INTEGRATION
The failure of a party to insist upon strict adherence to any term or provision
of this Agreement, or to object of any failure to comply with any term or
provision of this Agreement, shall not be a waiver of that term or provision,
stop that party from enforcing that term or provision, or preclude that party
from enforcing that term or provision by estoppel or by laches. The receipt by a
party of any benefit from this Agreement shall neither constitute such party’s
waiver nor affect an estoppel on the right of that party to enforce any
provision hereof. None of the terms of this Agreement shall be deemed to be
waived or modified, except by an express agreement in writing, signed by an
authorized officer of the party against whom enforcement of the waiver or
modification is sought, supported by new consideration.
25. NOTICES AND COMMUNICATIONS
All notices under this Agreement shall be properly given only if made in writing
and either mailed by certified mail, return receipt requested, postage prepaid,
or delivered by hand

- 32 -



--------------------------------------------------------------------------------



 



(including messenger or recognized delivery, courier or air express service) to
the party at the address set forth in this paragraph or such other address as
such party may designate by notice to the other parties. Irrespective of the
foregoing, all Reports and Approval requests can be submitted by LICENSEE to
LICENSOR via electronic mail and LICENSOR can respond accordingly by electronic
mail. Such notices shall be effective on the date of receipt (evidenced by the
certified mail receipt) if mailed or on the date of delivery if hand delivered.
If any such notice is not received or cannot be delivered because the receiving
party changed its address and did not give notice of such change to the sending
party or due to a refusal to accept such notice by the receiving party, such
notice shall be effective on the date delivery is attempted.

     
TO LICENSOR:
  CAMUTO CONSULTING, INC.
 
  c/o Camuto Group
 
  411 West Putnam Avenue
 
  Greenwich, Connecticut 06830
 
  Attention: President
 
  Facsimile: 866-735-1544
 
   
With a copy to:
  Vice President, General Counsel
 
  c/o Camuto Group
 
  411 West Putnam Avenue
 
  Greenwich, CT 06830
 
  Facsimile: (866) 708-9589
 
   
With a copy to:
  President, International and Licensing
 
  c/o Camuto Group
 
  1073 Glendon Avenue
 
  Los Angeles, CA 90024
 
  Facsimile: (866) 831-8166
 
    All royalty statements/ payments/should be sent to:
 
   
 
  CAMUTO CONSULTING, INC.
 
  411 West Putnam Avenue
 
  Greenwich, Connecticut 06830
 
  Attention: Kevin McNamara
 
  Facsimile: (203) 661-8982
 
   
TO LICENSEE:
  BERNARD CHAUS, INC.
 
  530 7th Avenue
 
  New York, New York, 10018
 
  Attn: Josephine Chaus
 
  Facsimile: (212) 869-2626
 
   
With a copy to:
  SILLS CUMMIS & GROSS P.C.
 
  One Rockefeller Plaza
 
  25th Floor
 
  New York, New York 10020
 
  Attn: Michael B. Goldsmith, Esq.
 
  Facsimile: (212) 643-6500

- 33 -



--------------------------------------------------------------------------------



 



26. SEVERABILITY
The provisions of this Agreement are severable, and if any provision shall be
held invalid or unenforceable, in whole or in part, in any jurisdiction, then
such invalidity or unenforceability shall affect only such provision, and shall
not affect such provision in any other jurisdiction. To the extent legally
permissible, a provision which reflects the original intent of the parties shall
be substituted for such invalid or unenforceable provision.
27. SURVIVAL
All obligations of the parties of a continuing nature, including without
limitation those concerning trademark rights, indemnities and trade secrets,
shall survive the termination or expiration of this Agreement.
28. EXHIBITS AND FORMS
The Exhibits and Forms attached hereto and as revised and/or replaced by
LICENSOR from time to time are hereby incorporated by reference and form
integral parts hereof.
29. ENTIRE AGREEMENT
This Agreement, including all Exhibits, constitutes the entire agreement between
the parties with respect to, and supersedes and replaces all prior negotiations
and agreements, whether written, oral or implied, between the parties or their
affiliates, principals or agents, concerning the subject matter hereof. This
writing is intended as the final, complete and exclusive statement of the terms
of the agreement between the parties with respect to the subject matter hereof
and may only be amended in writing.

- 34 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly-authorized
representatives to execute this consolidated and amended Agreement as of the
date first-above written.

     
CAMUTO CONSULTING, INC.
  BERNARD CHAUS, INC.  
 
   
/s/ Bob Galvin
  /s/ Josephine Chaus
 
   
Bob Galvin, President
  Josephine Chaus, Chief Executive Officer

             
Date:
  November 18, 2010   Date:   November 18, 2010
 
           

- 35 -



--------------------------------------------------------------------------------



 



SCHEDULE A
1. Licensed Trademarks
The following are the Licensed Trademarks:
VINCE CAMUTO WORD MARK
VINCE CAMUTO CREST DESIGN MARK

2. Licensed Products
The Licensed Products consist of: Women’s Sportswear and Ready-to-Wear,
excluding denims and denim-related apparel, where each sportswear piece can be
worn singly or in combination with other pieces from the same seasonal
collection and such sportswear pieces shall comprise articles of clothing,
namely casual and dress pants of all lengths; casual and dress shorts of all
lengths; knit and woven tops, including, but not limited to cotton and knit
tee-shirts, polo shirts, blouses, oxford and button down shirts; sweaters;
coordinating jackets, blazers, vests, dresses sold to Upper-tier Department or
Off-Price Department store sportswear departments, and casual and dress skirts
and casual day dresses all such Sportswear collectively referred to as the
“Sportswear Sub-Licensed Products”). Notwithstanding anything to the contrary
contained herein, any Dresses sold as part of the Sportswear Sub-Licensed
Products cannot be sold to women’s Dress and Suit Departments of department
stores. Further, the Licensed Products shall only include denim fabrics and
components, if approved by LICENSOR, in LICENSOR’s sole discretion. Finally,
Dresses and any approved Licensed Products incorporating denim shall not be sold
to specialty accounts, unless expressly approved by LICENSOR.
3. Territory
The Territory consists of: United States and its territories and possessions
including any United States military bases, Canada and Mexico. LICENSEE shall be
permitted to sell the Licensed Products to LICENSOR’s distributors. LICENSEE may
sell to Authorized Distribution Channels with stores outside the Territory, so
long as LICENSOR has not given a license to any other licensees in such
territory and subject to LICENSOR’s prior written approval.
4. Authorized Distribution Channels
The Distribution Channels consist of:
(a) Upper-tier Department Stores and Specialty Retailers carrying comparable
brands, including associated e-commerce channels. Retail catalogs and
independent accounts with prior LICENSOR approval. Pre-approved customer
accounts within this distribution channel are identified in Schedule B.

 



--------------------------------------------------------------------------------



 



(b) Off-Price Channels set forth on Schedule B, provided that sales of Off-Price
Goods plus Closeouts not exceed **** percent **** of the total Gross Sales of
Licensed Products sold during a given Contract Year.
(c) Special Make-Ups programs to Marmaxx, Nordstrom Rack, Bloomingdale’s
outlets, Steinmart and Loehmann’s in approved Off-Price Channels.
5. Guaranteed Minimum Net Sales and other Guaranteed Payments
LICENSEE’s Minimum Net Sales for each Contract Year shall be:

                                  GUARANTEED MINIMUM   MINIMUM            
GUARANTEED   ROYALTY (calculated   POOLED   MINIMUM CONTRACT       MINIMUM   and
based on full   MARKETING   MARKETING YEAR   DATES   NET SALES   royalty rate)  
FEE   COMMITMENT
Initial Term:
                   
Contract Year 1
  Effective Date to 12/31/11   ****   ****   ****   ****
Contract Year 2
  1/1/12 to 12/31/12   ****   ****   ****   ****
Contract Year 3
  1/1/13 to 12/31/13   ****   ****   ****   ****
Contract Year 4
  1/1/14 to 12/31/14   ****   ****   ****   ****
Contract Year 5
  1/1/15 to 12/31/15   ****   ****   ****   ****
Initial Term Totals:
  Effective Date to 12/31/15   ****   ****   ****   ****

6. Pooled Marketing Fee
The Pooled Marketing Fee shall equal **** of Guaranteed Minimum Net Sales to
department and specialty stores. For Net Sales that are attributed to approved
Off-Price customers, including sales of Licensed Products as Special Make-Ups,
LICENSEE shall be permitted to pay as the Pooled Marketing Fee for such sales
**** to such Off-Price customers, up to the cap stated in this Agreement for
sales of Off-Price Goods.
7. Minimum Marketing Commitment
Each year, LICENSEE shall spend on marketing, as the Minimum Marketing
Commitment, at least **** of Guaranteed Minimum Net Sales. LICENSOR will have
the right, in its sole discretion, to approve all advertising and promotional
materials associated with the Minimum Marketing Commitment. Notwithstanding the
foregoing, in the First Contract Year of the Initial Term, LICENSEE shall expend
at least **** to support the Trademarks and the Initial Launch of the Licensed
Products as its Minimum Marketing Commitment in such First Contract Year.
LICENSEE’s expenditures related to and in connection with the building of any
shops and the

 



--------------------------------------------------------------------------------



 



purchase and installation of any fixtures by LICENSEE shall be counted toward
satisfaction of LICENSEE’s Minimum Marketing Commitment.
8. Product Introduction/First Sale Dates
The Product Introduction Date for the Licensed Products in the Territory shall
be no later than April 1, 2011. The First Sale Date for the Licensed Products in
the Territory shall be no later than August 1, 2011.
9. Public Relations Events
Public relations events and activities shall be overseen by LICENSOR to promote
the Licensed Products and/or the Trademarks. As LICENSEE’s contribution to such
Public Relations events, LICENSEE shall remit a fee of **** of Guaranteed
Minimum Net Sales. Notwithstanding the foregoing, sales of Licensed Products as
Special Make-Ups shall be excluded from the Net Sales used to calculate the
Public Relations Event fee.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
PRE-APPROVED CUSTOMER LIST
Better Department Stores and Specialty Retailers carrying comparable brands,
including associated e-commerce channels. Pre-approved customer accounts within
this distribution channel are the following:
All Federated Stores (Macy’s, etc.)
Dillard’s
Saks
Neiman Marcus
Nordstrom
Bon Ton
Belk
Boscov’s
Bloomingdale’s
Dillard’s
Lord & Taylor
Von Maur
Urban Outfitters
VinceCamuto.com
Sales of Off-price Goods may be sold to the Off-Price Channels represented by
the pre-approved customer accounts identified below:
Marmaxx
Ross
Century 21
Syms
Burlington Coat Factory
Filene’s Basement
Steinmart
Loehmann’s
Sak’s Off Fifth
Bluefly.com
Overstock.com
Nordstrom Rack

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CUSTOMER APPROVAL FORM
Date:                                         
LICENSEE’s Name:
                                                                 
               
Territory:                                                                      
                                

                 
Customer Corporate Name:
          Phone #:    
 
               

                 
DBA Name:
          Contact Name:    
 
               

                 
Owner’s Name:
          Fax #:    
 
               

     
Corporate Address:
   
 
   

     
Business Type:
   
 
   

     
Other brands in store:
   
 
   

     
Store Locations:
   
 
   
 
   
 
   
 
   
 
   

     
▫ Approved by CCI
  ▫ Disapproved by CCI

     
Comments:
   
 
   
 
   
 
   

                 
Signature of LICENSEE:
          Date:    
 
                 
Signature of CCI:
          Date:    
 
               





--------------------------------------------------------------------------------



 



         

  EXHIBIT B                           Insert photo here       (adjust box as
needed)          

PRODUCT APPROVAL FORM

                         
LICENSEE’s Name:
          Season:                                  
 
                        Licensed Product:           In-Store Delivery:        
 
 
 
             
 
   
Style # / Name:
                       
 
 
 
                   



                                    APPROVAL STATUS               Wholesale
Price:       MSRP:
  Date Submitted:
                               
 
 
 
                              o Approved “as is” by CCI       o Approved with
changes by CCI       o Disapproved by CCI   LICENSEE to list materials and
colors below. CCI to check box if approved:              
  o
                  o            
  o
                  o            
  o
                  o            
  o
                  o            
  o
                  o            
 
RESUBMIT
                               
  Date Submitted:
                                    o Approved “as is” by CCI       o Approved
with changes by CCI       o Disapproved by CCI   LICENSEE to list materials and
colors with changes made below. CCI to check box if approved:  
  o
                  o            
  o
                  o            
  o
                  o            
  o
                  o            
 
                               

     
Comments:
   
 
   
 
     
 
     
 
   

                     
CCI Signature:
          Date:        
 
 
 
         
 
   
 
                   
LICENSEE Signature:
          Date:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LICENSED PROPERTY USE APPROVAL FORM
(For all uses other than advertising, e.g. trim, labels, stationery, packaging,
display, etc.)
Date: _______________

                     
LICENSEE’s Name:
          Licensed Product(s):        
 
 
 
         
 
   



     
Description of Use:
   
 
   
 
     

o Concept Design     o Color Indication      o Finished Art     o Production
Sample     o Final Sample

     
If submission is a label or hangtag, name and address of supplier:
   
 
   
 
     
 
   
Attach a sample of use in this space or affix to a separate page.
   
 
   

     
o   Approved by CCI
  o   Disapproved by CCI

     
Comments:
   
 
   

                          Signature of LICENSEE:           Date:        
 
     
 
         
 
   
 
                       
Signature of CCI:
              Date:                              

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ADVERTISING APPROVAL FORM
Date:                                         

                     
LICENSEE’s Name:
          Licensed Product (s):        
 
 
 
         
 
   

Contact’s Name:           Phone #:            
 
         
 
   

     
 
   
Advertising Type:
   
 
   

                      o Print   o Promotional
Material   o Billboards   o Trade
Shows   o Co-Op
Advert   o Business
Forms

     
Publication:
   
 
   

     
Date of Publication:
   
 
   

     
o  Approved by CCI
  o  Disapproved by CCI

     
Comments:
   
 
   

 

      Signature of LICENSEE:
                                                               Date:  
                                                                      

Signature of CCI:           Date:            
 
         
 
   





--------------------------------------------------------------------------------



 



EXHIBIT E
STATEMENT OF ROYALTIES
This form must be completed and returned to the address below.

             
Licensee’s Name:
         
Product:
 
 
 
      Currency                                         

             
Licensed Territory:
         
Period:
 
 
 
      Royalty Rate:
                                        
 
 
       
                     %
           

                                                          Unit   Gross      
Trade   Markdowns         Style   Quantity   Quantity   Quantity   Price   Sales
  Returns   Discount   Allowances   Net Sales   Royalties Number   Shipped  
Returned   Close-out   ($)   ($)   ($)   ($)   ($)   ($)   ($)
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       

Please sign and date the following: “I certify that the above figures are
accurate and a true reflection of all sales of Licensed Products.”

             
 
     
 
   

         
Date
  Signature   Name and Title





--------------------------------------------------------------------------------



 



EXHIBIT F
MONTHLY SALES REPORT FORM
(By Customer)
Sales Month:                                         

         
LICENSEE’s Name:
       
 
 
 
   
 
       
Territory:
       
 
 
 
   

                      Customer   Units Shipped   Gross Sales   Returns  
Allowances   Net Sales
 
                   
Customer 1
                   
Customer 2
                   
Customer 3
                   
 
                   
Total Sales
                   





--------------------------------------------------------------------------------



 



EXHIBIT G
MONTHLY RETAIL REPORT

     
LICENSEE’s Name:                                                             
  Season:
 
   
Licensed
  Month:



TOP FIVE BEST SELLING STYLES

                     
 
                   
 
  Insert photo here   insert photo here   insert photo here   insert photo here
  insert photo here
 
                   
 
                   
 
  Style #:   Style #:   Style #:   Style #:   Style #:
 
  Colors:   Colors:   Colors:   Colors:   Colors:
 
  Price:   Price:   Price:   Price:   Price:
 
  Sell thru %:   Sell thru %:   Sell thru %:   Sell thru %:   Sell thru %:

Based on your knowledge, why did these styles perform well:
 
 
Are these five styles consistent top sellers for the market
 
 



BOTTOM FIVE SELLING STYLES

                     
 
                   
 
  Insert photo here   insert photo here   insert photo here   insert photo here
  insert photo here
 
                   
 
                   
 
  Style #:   Style #:   Style #:   Style #:   Style #:
 
  Colors:   Colors:   Colors:   Colors:   Colors:
 
  Price:   Price:   Price:   Price:   Price:
 
  Sell thru %:   Sell thru %:   Sell thru %:   Sell thru %:   Sell thru %:

Based on your knowledge, why did these styles perform poorly:
 
 
Do these five styles have consistent poor sell thru for the market period?
 
 



RETAILER PERFORMANCE
Are we meeting the margin and sell-thru expectations for your top three
accounts? If so, how far above?
If not, which accounts, if any, are you having problems with?
 
 
 
Which brand(s) are we primarily competing against? Which brand(s) are we gaining
market share from, if any?
 
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT H

         
Brand:
  Product:    
 
       
 
 
 
   
 
        Expenses incurred for the Period of
                                                             to
                                                            
 
        Quarter:                     

                          Amount Invoice Date   Vendor’s Name   Description   in
US $
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
            Date:                                                      
                                            TOTAL CONSUMER & TRADE EXPENDITURE:
   
 
           
 
            Contact’s Name:                                                    
                          TOTAL COOP ADVERTISING:
(Please attach list)    
 
           
 
            Licensee’s Signature:                                
                            TOTAL EXPENDITURE:    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Manufacturers Agreement
Exhibit appears on following page.

 



--------------------------------------------------------------------------------



 



MANUFACTURERS AGREEMENT

         
LICENSOR:
  CAMUTO CONSULTING, INC.    
 
       
LICENSEE:
  BERNARD CHAUS, INC.    
 
       
TRADEMARKS:
  VINCE CAMUTO    
 
  VINCE CAMUTO CREST    
 
       
LICENSED PRODUCTS:
  Women’s Sportswear and Ready-to-Wear    
 
       
DATE OF MANUFACTURERS
       
AGREEMENT:
 
 
   
 
       
UNDERLYING LICENSE
       
AGREEMENT DATE:
 
 
   
 
       
EXPIRATION DATE OF
       
UNDERLYING LICENSE AGREEMENT
       
(unless sooner terminated or extended):
 
 
   
 
       
NAME, ADDRESS, TELEPHONE
 
 
   
NUMBER AND PRIMARY CONTACT
 
 
   
OF MANUFACTURER:
 
 
   
 
 
 
   
 
 
 
   
 
       
LICENSED TERRITORY:
 
 
   

          Manufacturer understands and agrees that the underlying License
Agreement permits LICENSEE to have manufactured on its behalf Licensed Products
utilizing the Trademarks and Licensed Products utilizing LICENSOR’s designs
(hereinafter collectively the “Licensed Products”). In order to induce LICENSOR
to consent to the manufacture of the Licensed Products by Manufacturer on behalf
of LICENSEE, Manufacturer agrees that:
          (1) It will not manufacture the Licensed Products for anyone but
LICENSEE without the prior express written consent of LICENSOR, which may be
withheld for any reason whatsoever or for no reason;
          (2) It will manufacture only such Licensed Products an only such
quantities of such Licensed Products as are ordered by LICENSEE from time to
time and will sell any and all of such Licensed Products only to LICENSEE. If
for any reason the quantity of manufactured Licensed Products is in excess of
the quantity ordered by LICENSEE, at LICENSEE’s option, Manufacturer shall
deliver the excess to LICENSEE without cost;
          (3) It will cease manufacturing the Licensed Products upon expiration
or termination of the underlying License Agreement in accordance with its terms
or this Agreement and thereafter Manufacturer shall promptly deliver to LICENSEE
all remaining Licensed

 



--------------------------------------------------------------------------------



 



Products and components thereof including without limitation fabric, trim, tags,
labels, patterns, artwork and molds;
          (4) It will not authorize any other party to manufacture the Licensed
Products, or any components thereof bearing the Trademarks or other trademarks
owned by LICENSOR or embodying LICENSOR’s designs, without the prior express
written consent of LICENSOR, which may be withheld for any reason whatsoever of
for no reason;
          (5) It will permit representatives of LICENSOR at all reasonable hours
upon not less than three (3) business days notice (by facsimile or otherwise) to
inspect the operations and facilities involved in the manufacture of the
Licensed Products, to consult with Manufacturer’s personnel, and to inspect and
copy the books and records relating to the production and shipment of the
Licensed Products. All such books and records shall be meticulously kept and
shall be maintained for at least two (2) years at the premises of Manufacturer;
          (6) It acknowledges that the worldwide right, title and interest to
the Trademarks and LICENSOR’s protectable designs of the Licensed Products are
owned by LICENSOR. It shall not do anything to impair LICENSOR’s right, title
and interest to such properties. All goodwill associated with the manufacture
and sale of the Licensed Products shall inure to the benefit of LICENSOR;
          (7) It will not offer for sale, sell, give away, distribute or use for
any purpose whatsoever any Licensed Products or components thereof including
without limitation fabric, trim, labels and tags, which are damaged, defective,
are seconds, or otherwise fail to meet the specifications and/or quality
standards and/or trademark usage and notice requirements of the underlying
License Agreement (hereinafter collectively, “Unsalable Licensed Products and
Components”). All Unsalable Licensed Products and Components shall be delivered
to LICENSEE without cost promptly after discovery thereof;
          (8) It will not use the Trademarks or Licensed Products in any
advertisements or promotional materials without the prior express written
consent of LICENSOR, which may be withheld for any reason whatsoever or for no
reason;
          (9) It will not use Trademarks or LICENSOR’s protectable designs of
the Licensed Products for any purpose except to manufacture the Licensed
Products for LICENSEE pursuant to the underlying License Agreement.
          (10) It will look solely to LICENSEE for payment for Licensed Products
ordered by LICENSEE and it shall not hold LICENSOR responsible for any such
payment.
          (11) If LICENSOR discovers that Manufacturer has transferred to any
entity other than LICENSEE or LICENSOR any of the Licensed Products, components
thereof including without limitation fabric, trim, tags, labels, patterns,
artwork and molds, or any of the Unsalable Licensed Products and Components, or
colorable imitations of any of the foregoing, LICENSOR shall have the option of
acquiring such materials and Manufacturer shall upon the written request of
LICENSOR immediately reimburse LICENSOR for its cost of acquiring such
materials.

 



--------------------------------------------------------------------------------



 



          (12) All patentable subject matter, where such patentable subject
matter is developed by Manufacturer solely in connection with the manufacture of
the Licensed Products, and all copyrightable subject matter developed by
Manufacturer pursuant to the manufacture of the Licensed Products shall be
assigned to LICENSOR upon request and without cost.
          (13) It will indemnify, protect, defend and hold LICENSOR harmless
from and against any claims, damages, costs, attorney’s fees or other
liabilities of any nature whatsoever which may be sustained by LICENSOR arising
out of or in any way connected with (I) defects in the manufactured Licensed
Products, (ii) injury resulting from use of the Licensed Products, or
(iii) breach of any obligation of Manufacturer hereunder.
          (14) It shall maintain strictly confidential the terms of this
Agreement and any confidential information of LICENSOR.
          (15) It acknowledges that it is cognizant of certain terms and
conditions set forth in the underlying License Agreement and agrees to be bound
to all such terms and conditions which are applicable to its functions as
manufacturer of the Licensed Products.
          (16) In addition to all other remedies available to LICENSOR, if
Manufacturer violates any of the above LICENSOR may terminate this Agreement. In
addition, Manufacturer acknowledges that any such violation will irreparably and
immediately harm LICENSOR and Manufacturer consents to a temporary restraining
order and preliminary injunction enjoining such violation.

          DATED:                                  Manufacturer

        By:                 Its:                  

 



--------------------------------------------------------------------------------



 



         

EXHIBIT J
Trademark Warranty
CAMUTO CONSULTING, INC. (“LICENSOR”) warrants and represents as follows to
LICENSEE and acknowledges and confirms that LICENSEE is relying upon such
representations and warranties in entering into this Agreement:

  (i)   the Trademarks licensed hereunder and the territories where the
Trademarks are registered or where applications have been made as of October 25,
2010 (the “Trademarks”) are VINCE CAMUTO, US Registration No. 3,161,347 and
VINCE CAMUTO, US Application No. 77/624,503, and VINCE CAMUTO CREST, US
Application No. 77/778,144, VINCE CAMUTO, US Application No. 77/966527, and
VINCE CAMUTO and Crest word mark and design trademark, US Application
No. 77/966492. These registrations or application for registrations in regard to
the Licensed Products are valid and have not been abandoned;     (ii)  
throughout the Term of this Agreement, LICENSOR shall not abandon, and shall
reasonably protect and enforce its rights in the Trademarks in regard to the
Licensed Products;     (iii)   LICENSOR, or any permitted assignee, is, and
shall be throughout the Term of this Agreement the owner of the Trademarks in
regard to the Licensed Products, free and clear of any liens or security
interests, and, other than as to these referenced exceptions, LICENSOR has, and
shall continue to have throughout the Term of this Agreement, all the rights
necessary to enter into this Agreement and perform its obligations hereunder;  
  (iv)   LICENSOR has no knowledge of any infringement, misappropriation or
violation of any of the Trademarks in regard to the Licensed Products by any
entity in the Territory that is not being addressed or resolved by LICENSOR or
its counsel;     (v)   LICENSOR has not granted, and will not grant during the
Agreement Term, any right, license, title or interest in, with respect to or in
relation to the Trademarks licensed to LICENSEE pursuant to the Trademark
License Agreement in regard to the Licensed Products to any person other than a
permitted assignee, and is not, and will not be throughout the Term of this
Agreement, a party to or bound by any contract or other obligation whatsoever
that limits or impairs its ability and right to enter into this Agreement or
perform its obligations hereunder; and     (vi)   the utilization by LICENSEE in
accordance with this Agreement of the Trademarks, marketing materials provided
to LICENSEE by LICENSOR or that LICENSEE is required by LICENSOR to use, which
are furnished by LICENSOR, do not, and will not throughout the Term of this
Agreement, violate or infringe in the Territory any copyright, patent, right of
privacy or publicity, trademark, service mark or other proprietary right of any
kind or nature of any third party.

LICENSOR shall make available all information reasonably necessary to LICENSEE
in order for LICENSEE to obtain a full understanding of the status of the
Trademarks in regard to the Licensed Products. This shall include, at LICENSEE’s
expense, access to LICENSOR’s outside counsel and the information retained by
them.

 